Case 1:20-mc-00212-AJN Document 42-16 Filed 06/29/20 Page 1 of 128




                       EXHIBIT 16
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 12 of
                                                                  of 127
                                                                     128




 1                         UNITED     STATES    DISTRICT       COURT
                            HIDDLE       DISTRICT    OF     FLORIDA
 2                                JACKSONVILLE       DIVISION


 3   UNITED    STATES    OF AMERICA,          Jacksonville,        Florida


 4                       Plaintiff,           Case   No.     3:13-mj-1087-JRK


 5                                           Thursday,       April     25,   2013


 6   FREDERIC    CILINS,                      9:13   a.m.


 7                       Defendant.          Courtroom        5D


 8


 9
                        DIGITALLY RECORDED DETENTION HEARING
10                     BEFORE THE HONORABLE JAMES R. KLINDT
                           UNITED STATES MAGISTRATE JUDGE
11


12                                APPEARANCE S

13   GOVERNMENT    COUNSEL:


14              Kelly Karase, Esquire
                U.S. Attorney’s Office
15              300 North Hogan Street, Suite 700
                Jacksonville, FL 32202
16


17   DEFENSE    COUNSEL:


18              Michelle Smith, Esquire
                Law Office of Hichelle P.              Smith
19               P.O. Box       1788
                 Orlando,       FL   32802-1788
20


21   COURT    REPORTER:


22               Shelli    Kozachenko
                 221    North    Hogan   Street,     #185
23               Jacksonville,  FL         32202
                 Telephone:   (904)        301-6842
24               Fax:     (904)    301-6846


25            (Proceedings recorded by electronic                      sound recording;
     transcript produced by computer.)
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 23 of
                                                                  of 127
                                                                     128




 1                  TABLE         OF      CONTENTS

 2   GOVERNMENT’S WITNESS:                                        Page No.

 3      KIM LEE WATSON

 4         DIRECT EXAMINATION BY HS.      KARASE ..............            35


 5         CROSS-EXAMINATION BY MS.      SMITH ................            44


 6         REDIRECT EXAMINATION BY MS.      KARASE ............            52


 7         RECROSS-EKAMINATION BY MS.      SMITH ..............            56


 8


 9


10


11      GOVERNMENT               EXHIBITS              RECEIVED

12                                                                Page No.

13   GOVERNMENT’S EXHIBITS i THROUGH 3 ...................                 73

14


15


16


17         DEFENSE            EXHIBITS             RECEIVED

18                                                                Page No.

19   DEFENDANT’S EXHIBITS i THROUGH 5 ....................                 75

20


21


22


23


24


25
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 34 of
                                                                  of 127
                                                                     128
                                                                                3




 1                           PROCEEDINGS
 2   Thursday, April 25, 2013                                     9:13   a.m.


 3


 4              COURT SECURITY OFFICER:          All rise.   United States
 5   District Court in and for the Middle District of Florida is
 6   now in session, the Honorable James R. Klindt presiding.
 7              Please be seated.        This is the case of the United
 8   States of America against Frederic Cilins, Case
 9   3:I3-mj-1087-JRK.       Kelly Karase represents the United States.
10   Michelle Smith represents Mr. Cilins.
11              And is it Charmant Theodore?
12              THE INTERPRETER:        Charmant Theodore, that’s
13   correct.
14              THE COURT:     Is here as the interpreter, and I’m
15   going to swear him now.
16              Please if you’d raise your right hand, please, sir.
17              Do you solemnly swear to translate this case from
18   English to French and French to English to the best of your
19   ability?
20              THE INTERPRETER:        I do.
21              THE COURT:     All right.       And would you state your
22   full name, please?
23              THE INTERPRETER:        Charmant Theodore.
24              THE COURT:     Right.     And, Mr. Theodore, if you
25   would, please, make a simultaneous translation of what is
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 45 of
                                                                  of 127
                                                                     128
                                                                                                                         4




 1   said in the             courtroom?

 2                     THE       INTERPRETER:              Yes,       I    will,    Your       Honor.


 3                     THE       COURT:        All    right.              Thank    you    very much.


 4                     All       right.        This    is    a    continuation             of    the    detention


 5   hearing,          and       I believe Hs.             Smith was                I    don’t want          to   say

 6   in the middle               of her proffer but was                       in her proffer when we

 7   recessed.              There were             a number of documents                   that    I    know that

 8   she was          trying to          locate.

 9                     And so why don’t -- Hs.                            Smith,    why don’t you give

10   us    a    status       of where we             are    and where we’re going.

11                     HS.       SMITH:        Your Honor,                I’m going to          speak at          the

12   table.           The    court       reporter          indicated          she       could not hear me

13   from here,             so    --


14                     THE       COURT:        All    right.              Thank you.

15                     MS.       SMITH:        When    I    said table,             in    front    of    the

16   lectern.

17                     I    have       the    passport       from          France,       the    2007    passport.


18   I    have    the       original         that we will                 surrender       to    the Court         if

19   the       Court       grants bail.

20                     THE       COURT:        All    right.              That was       the passport             that

21   Hs.       Karase       said that         there was           a       copy of       in Hr.    Cilins’

22   whatever was                taken       from him by law enforcement,                         and now you

23   have       the    original.

24                     HS.       SMITH:        I    have    the       original.

25                     And,       Your Honor,          consistent with normal,                         you    know,
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 56 of
                                                                  of 127
                                                                     128
                                                                                          5




 1   persons who     travel    foreignly,     they typically keep copies             of

 2   their passports     in case       they are   lost   or   stolen while

 3   traveling.


 4             THE    COURT:     All    right.


 5             MS.    SMITH:     That    is   indeed   the    case   here.


 6             I have an attestation from the Sous-Prefet de
 7   Grasse, which is the equivalent of the mayor or the governor
 8   of the regional office where he is from in Antibes, France.
 9   I also have a certified language from French to English
10   interpretation of that.
11             The original is now sitting in my office.                      I did
12   get copies faxed to me this morning, but I will represent as
13   an officer of the court that these are true and accurate
14   copies, and I’ll provide one to Ms. Karase.
15             THE COURT:        I’m trying to remember.              Your mortgage
16   documents and other related matters was Defendant’s Composite
17   Exhibit i.
18             Are you going to mark this for
19             MS. SMITH:        I will, Your Honor.            Just for
20   identification, the first one is the attestation.                       It is
21   signed by Natacha, N-a-t-a-c-h-a, Doutre, which is
22   D-o-u-t-r-e.
23             It indicates in French that they issued two
24   passports to Mr. Cilins, passport No. 07AK267949 and passport
25   08CT94852X, and that they issued them for professional
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 67 of
                                                                  of 127
                                                                     128




 1   reasons,       for    example,             if   you    need    a    visa       and    you       have         to    send


 2   the    passport       off,      as     I    indicated         to    the       Court,       to       get      a    visa


 3   and    you   needed        to   travel          for   business.               They    also          cited         the


 4   French       law    that    has       been      renewed       in    a    circular.


 5                  And,    again,          Composite           Exhibit        1    is    the       attestation


 6   and    a   certificate           from       Dominique         Gutierrez,             who       is    a


 7   certified          French       interpreter           by    the     state       from


 8   van    Hissenhoven,             Incorporated,              Language.


 9                  THE    COURT:           And      you    say    Composite             Exhibit          1,      but


10   why    don’t we       make       it    2    since     we    already           have    a    1.


11                  MS.    SMITH:           That’s fine,            Your       Honor.           I’m so            sorry.


12                  THE    COURT:           That’s all            right.           That’s fine.                   Thank


13   you.
14                  MS.    SMITH:           And,      Your Honor,             (unintelligible).

15                  THE    COURT:           All      right.        Thank you.

16                  MS.    SMITH:           Your Honor,            the next          item that                I   have

17   is    actually       from the          French consul.                   I was       able       to procure

18   the    original       from the             French consulate.                   It    is    a    letter            from

19   the Atlanta                it’s from the vice                  consul          or    the       deputy consul

20   Caroline       Pasquier,          which         is    C-a-r-o-l-i-n-e,                P-a-s-q-u-i-e-r,

21   indicating          that    the       French government has                     verified that                     there

22   are    two valid French passports,                           and,       again,       I’ll repeat                  the

23   numbers.           08CT94852,          issued on October                  21st,       2008,          valid

24                  THE    COURT:           Can you         tell me          that    date       again?                I’m

25   sorry.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 78 of
                                                                  of 127
                                                                     128
                                                                                                                    7




 1                     HS.    SHITH:       Yes,       sir.        October       21,    2008,    valid


 2   through       October         20th    of       2018;    and    07AK26794         issued       on   Harch


 3   19th,       2007,       and   valid     through         Harch       18th,    2017.        The


 4   difference          between       the      ending       numbers       is    they’ve omitted              the


 5   last    X    or    Y,    that   last       number.


 6                     Your    Honor,      after       looking             and    I’ll provide


 7   the    --   Hs.     Karase      with       a    copy    of    the    letter.        I’ll show           her


 8   the    original.


 9                     And    I’d ask      to       admit    the    original          into   the


10   (unintelligible).


11                     THE    COURT:       Thank you.

12                     HS.    SMITH:       And,       Your Honor          --

13                     THE    COURT:       This will be             Defendant’s Exhibit                 3,

14   then?

15                     MS. SMITH:          Yes,       Your Honor.              Thank you.

16                     Your Honor, the passport that I represented I had a
17   while ago in my hands is the ’07 passport, and, again, the
18   bottom number reads 07AK267943, and I’ll show this to
19   Ms. Karase.
20                     The other passport that is in the possession of the
21   FBI that I just took the copy that was provided to both me by
22   Ms. Karase and I believe the Court at the last hearing is the
23   08CT948523 passport issued in 2008.
24                     Your Honor, when we spoke with the French
25   consulate -- I actually spoke with the office several times,
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 89 of
                                                                  of 127
                                                                     128




 1   both    in Hiami               and in Atlanta.                 They indicated they would not

 2   verify verbally whether                        a passport was                   valid or not valid

 3   because         they had to             run    it    through the                --    they have       a

 4   computer            system much          like       our    DAVID       system that             only one

 5   person,         the vice          consul,       can actually log                      in and check the

 6   passports.                It    runs    all    the way back                to    the    database          in

 7   France.             That’s the          reason they provide                      it    only in a written

 8   format.

 9                       The    consul       indicated                the       consul       indicated that

10   they would be willing to                        speak with Your Honor                      today if need

11   be,    but      I    don’t think they need to                         since we have             a

12   certified -- we                  actually have             a    letter with a             seal      on     it,    and

13   I   have     another one,               Your Honor,             so

14                       Does       Your Honor have             any questions                about       the

15   passports before                  I move       on?

16                       THE    COURT:        No.        I’ll --          you    know,       I’ll take          a

17   break      at       some point          and make          sure       that       I’ve read all             of    this

18   and    looked through                  it,    but    I    don’t have             any questions             at    this

19   point.

20                       MS.    SMITH:        Okay.

21                       THE    COURT:        Thank you.

22                       MS.    SMITH:        Your Honor,             I    have       a    letter    from the

23   United States                  government       that was             issued on April                17th

24   addressed to               the Honorable             James       C.    Francis,          which       is    the

25   magistrate            judge       in the       Southern District                      of New York          that
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-KMW Document
                              Document42-16
                                       15-3 Filed
                                            Filed 06/29/20
                                                  06/11/13 Page
                                                           Page 10
                                                                9 of
                                                                   of127
                                                                      128




 1   presumably will be hearing the matter                                              in New York initially.

 2   The    letter was                issued asking the                      Court          to       set    a date.

 3                     As       of    today’s date,                   I    don’t know that                   any date has

 4   been       set    for       an appearance                   in New York,                so       all    I   have           is    a

 5   copy of          the       letter          that was             e-mailed by the                   government                to me,

 6   but    I    would submit                   that       to    the       Court.           And Hs.          Karase             and       I

 7   both received it                      on    (unintelligible).

 8                     Your Honor,                I    don’t remember                   if       I    said the          other

 9   day that my client was                            willing to                submit          to    electronic

10   monitoring.                 If    I    did not,             I   would state                 that       today.              Also,

11   he    is    willing to                submit          to home          confinement.                    Also    I       have

12   spoken with his                   family and                friends.              They are willing                         to pay

13   for    a    24-hour,             seven-day-a-week                      security guard if necessary

14   to    sit    on him to make                      sure       that he          doesn’t flee back to parts

15   unknown          in    France          and actually shows                         up    for       court.

16                     With regard to                      the mortgage                documents             that       I

17   provided you,                   there was             a    correction.                 We       talked about                --

18   there was             --    I    thought we may have                         some more                corrections                to

19   the pretrial                services             report          --    if    I    can approach the                         table,

20   I’ll --


21                     THE       COURT:           Yes.           Yes.        Please.

22                     MS.       SMITH:           As       a housekeeping matter,                            we need

23   listed six properties,                            I       believe,          the    other day that                      I    read

24   off    the       addresses             and the mortgages                         that             and the          amounts

25   of property.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 10
                                                               11 of
                                                                  of 127
                                                                     128
                                                                                                                        10




 1                  After          reviewing them with Hr.                        Cilins        and after

 2   talking to          him with the pretrial                         services          report,      there       is

 3   one   additional property we need to                                  add.      That property is                  at

 4   19667    Turnberry Way,                      and Turnberry is             T-u-r-n-b-e-r-r-y,

 5   Aventura,       Florida                33180.

 6                  This       is Hr.             Cilins’ residence when he                      and/or he          and

 7   his   family come                 to       the United States.                The     residence          is

 8   unencumbered.                 I    have not had the mortgage                         documents

 9   prepared,      but        I       did bring my laptop,                   and    I    do have             I   have

10   the   ability to prepare                          them and the         affidavits           necessary.

11                  The minimal                   amount       on this      house        --    I’ve not       run

12   the   number        through the                   court    --    through the property

13   appraiser’s.              The home                there    is,    however,          worth at       least

14   $295,000       free       and clear.                 It may have          a higher value                than

15   that,    but    --       so we             do need to          add that      one,        when we were

16   comparing what was                         listed on pretrial             and what          I   gave     the

17   Court.

18                  The       other             issue with regards             to    the mortgages,               as    I

19   said in court             the          other day,          I    had them prepared.                 I    asked

20   the   attorney that handles                          his       affairs    in Hiami          to prepare

21   them.     After          reviewing them when                      I   left     court            you     know,      we

22   had tried to             get       everything together                   in that          little       short

23   two-day period --                      I   noticed they were              addressed to             the wrong

24   clerk of       court.

25                  So    I    have                I    have    changed that             and have pages
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 11
                                                               12 of
                                                                  of 127
                                                                     128
                                                                                                                          11




 1   that we      can       slide       in    if we need to             change          them,         instead of

 2   the   Orlando          courthouse,             which    is       not    even       the      correct       address

 3   anymore,         to    the Bryan Simpson Courthouse here                                    at    Jacksonville

 4   if need be.                I    did bring those             documents             today with me.

 5                    THE       COURT:        Thank       you.


 6                    MS.       SMITH:        The    affidavits,             as    I    said      earlier             as


 7   I   represented to                the    Court,       that       are    attached,            if the       Court

 8   allows Hr.            Cilins       to put       forth these             and allows               him bond,       as

 9   the   security             for    any bond,          he would execute                  the       affidavits,

10   and he would also                  execute       any necessary signatures                           on    the

11   mortgages.

12                    And,          Your Honor,       just       so    that we’re clear,                  some       of

13   these mortgages                  are    combined properties,                      so when         you pull       the

14   property appraiser’s records                           in Hiami,             there’s lots            of

15   parcels,         but       the    attorney actually combined them as                                 they are

16   for physical               addresses,          for    lack of          a better way of               saying

17   it,   or    as    they were purchased                   in blocks.

18                    For       example,       the    condominium block maybe has                              three

19   parcels      that          are part       of    that    and all          three         of    them are

20   listed on one mortgage because                              it’s             so    I   just wanted to

21   clear up         any confusion with that.

22                    THE       COURT:        I might       --    after Hs.             Karase         asks

23   whatever         questions             that    she has       of    you,       I   might          ask you to

24   walk me      through a             couple       of    those because                I went         through them

25   and   I    think       I       understand what          you have here,                   but      I want    to
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 12
                                                               13 of
                                                                  of 127
                                                                     128
                                                                                                                                                 12




 1   make       sure             that       I    do.


 2                           HS.       SHITH:           And,       Your          Honor,       again,          I    didn’t


 3   prepare                them,       and       if    there’s any                deficiencies,                   I   brought              my


 4   laptop.                 I    have          the    documents.                 We    can       get    them          reexecuted.


 5   If    I    have             to    FedEx          them    to       Hiami       to       get    the       manager          of      the


 6   LLCs       to          sign,       they          have    indicated                that       they will            be     willing


 7   to    do       so       today          or    tomorrow,             either          one,       so


 8                           Your       Honor,          the       only       other          thing       --    the       other         day


 9   after          reviewing                   the    transcript,                I’d like          to       clear       up      --     I


10   think          I       was       not             I’m trying             to    slow       down.           I    want       to      clear


11   up,       if       I    can,       a       little       bit       of    the       proffer          that       I    gave       the


12   other          day,          if    I       can make          some       factual          clarifications                     --


13                           THE       COURT:           Yes.
14                           MS.       SMITH:           -- that I think will help the Court in
15   understanding our position                                        for bond.

16                           These have                to    do with -- Your Honor,                               if    I may,          I’ve

17   got       umpteen dozen                      sets       of    those.              These have             to       do with the

18   contracts                   and the          entities             as    I    understand             from the

19   investigation,                         the       limited investigation,                            that       I’ve done                in

20   the week that                      I’ve had this                   -- week and a half                         that       I’ve now

21   had this                case.

22                           The       site       in question                is    the       Simandou             site      in

23   Guinea.                 Simandou             is    a region             in Guinea.                 If    you       look       at

24   Guinea on a map,                            there       is    a    --       Guinea       looks          like       a boomerang.

25   It    sort             of wraps             around Nigeria.                       It    sits       on the western
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 13
                                                               14 of
                                                                  of 127
                                                                     128
                                                                                                                                     13




 1   coast    of       Africa.              Simandou          is       in    the       very    top    portions             of


 2   that    boomerang             far       from       the       coast.


 3                     Rio       Tinto       had    a    contract,                and    still       does       have       a


 4   contract,          for       parts       of    Simandou                to    do    exploration,             to    do


 5   mining       in    Simandou             province             and       on    these       parcels,          and


 6   Simandou          is    a    huge       province             covering             four    different                   or


 7   huge    block          of    land       covering             four       or    five       different          provinces


 8   or    little       small          city-states                in    Guinea.


 9                     Rio       Tinto       had    had       the       rights          for    several          years.


10   Rio    Tinto       was       not       performing             under          their       mining      concession


11   rights.           In    2006       BSGR,       which          is       the    entity       in    question             in       the


12   complaint,             was    granted          a    license             to    start       the    exploration                   and


13   research          on    portions          of       Simandou.                 Rio    Tinto       is   still        there.


14                     BSGR       later,       after          the       contract,             after       --    and    I


15   think    I    said          but    I    want       to    make          sure,       Lansana       Conte       died


16   December          21st       of    2008.           The       military             junta,    I’ve since


17   learned       --       and    I    don’t remember                      the    leader       of    the       junta          at


18   that    time       --       you    know,       there          was       an    actual       coup      d’etat.


19   Press    reports,             the       United Nations,                      and    the    Human          Rights       Watch


20   noted    that          the    coup       d’etat took                   effect       immediately             upon          the


21   death    of       Lansana          Conte.


22                     The       junta       reaffirmed                      they       relooked          at          they


23   established             a    committee             and       they       reaffirmed          the      contracts                 in


24   question          here       with       BSGR.           It    was       a    lengthy       committee             process,


25   and    they       reaffirmed             them.           Actually             the    president             and    the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 14
                                                               15 of
                                                                  of 127
                                                                     128
                                                                                                                      14




 1   junta       and the parliament             at    the    time       reaffirmed and re-signed

 2   the   contract with BSGR.

 3                  THE       COURT:     Would that have been                      sometime,       then,          in

 4   2009?


 5                  MS. SMITH:           It    was    2009    when       they       reaffirmed             those


 6   contracts,          and they did a             lengthy investigation.                       Rio       Tinto,

 7   it’s my understanding --                   well,       let me not             confuse       the       Court

 8   or myself.

 9                  In    2010 Alpha Conde             came       to power,          in    June,       I

10   believe,       of    2010,    Harch or          June          and,       Your Honor,          forgive

11   me.     I   don’t have        that       exact    date.

12                  THE       COURT:     Okay.

13                  HS.       SMITH:     It’s either Harch or                      June.     I    believe

14   it’s June.           And he       instituted,          some    two       years       later,       after

15   BSGR and Vale,            who BSGR had entered into                       a    contract with,                a

16   Brazilian mining company,                      Vale,    to    do    --    to handle          day-to-day

17   operations          of   the mines,        he    instituted his               own technical

18   review and committee                of    Simandou and the                concessions.

19                  This       involves       all    concessions          to       Simandou,

20   including Rio            Tinto’s, Chinalco,              who’s now in partnership

21   with Rio       Tinto,       and the Brazil Vale,                   and then          some    other

22   smaller mining entities                   that have          other mining rights.                       No

23   one’s contract,             including BSGR’s,                has been          invalidated to

24   date by the          Guinean government.

25                  Hamadie       Toure was          run out       of    the       country in          January
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 15
                                                               16 of
                                                                  of 127
                                                                     128
                                                                                                                        15




 1   of    2009 very         shortly after              the    first       of       the    year by the

 2   military junta.                    She has      not been back to                 Guinea      since.           It

 3   is    our position,                both    from a proffer             and argument               standpoint,

 4   that       any influence             that       she had,       if    she had any --               and we       are

 5   certainly not                conceding that             she had any with Lansana

 6   Conte             died with Lansana Conte.                          Otherwise          she would still

 7   presumably be                in Guinea doing whatever                      she had,         if    she    still

 8   had    influence             over    those       contracts.

 9                     And    I    think       factually --          I    just wanted to make

10   sure       -- because          I    know we       talked about             a    lot    of   contracts,

11   and    I   wanted to make                 sure we had a viable                   timeline         to work

12   with when we            got        down to       the    argument point.

13                     Do    you have          any questions,             Your Honor,            about       the

14   timeline          of          and    I    know Hs.       Karase was probably going to

15   have       some    questions             for me.

16                     THE COURT:              No.     I’m          no.     You may continue.

17                     MS. SMITH:              Okay.        I believe,          if    I    can   just have

18   one moment with my client,                         that’s all          I’m going to have                  for

19   the proffer,            and then Hs.              Karase       obviously will               get    a    chance

20   to    cross-examine me.

21                     Your Honor,             there’s one          other       thing.           In between

22   the period                   and,    Your Honor,          so    that       the military junta’s

23   clear was          --   the president              or    the    leader of             the   junta was

24   Dadis       Camara,          and then there was                a transition period where                           a

25   Honsieur Konate was                      in power prior             to Alpha Conde               taking
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 16
                                                               17 of
                                                                  of 127
                                                                     128
                                                                                                                   16




 1   power    in    June          of    2010.

 2                  The          other       two    things       that    I    proffered about          --    that

 3   I    proffered about                   the    other day were             that Hamadie Conde                   or

 4   Hamadie       Toure,             the    CW    in this       case,       has    legitimate business

 5   contacts with my client                            in other       avenues      nonrelated to

 6   mining,       nonrelated to                   Guinea.           There    have been the provision

 7   for    the building of                      schools,       the    importation of          chicken       into

 8   South Africa,                and these             are    all    legitimate business             contracts

 9   that    they have had over                         the    years.

10                  Hy       investigation,                   and after       speaking with persons

11   on    several       continents                --    I    think    I missed all but          two    --

12   there    seems          to be          a pattern and practice                   of persons       doing

13   business       in countries                   such as       Guinea,       Nigeria,       Sierra    Leon,

14   Rwanda,       most          of    the       Sub-Saharan African countries,                   whereby

15   companies          go       in.        They get          legitimate,          lucrative    contracts

16   for mining,             for       gas,       petroleum,          other natural       resources,          and

17   then there          is       a          I    won’t say a          coordinated,       but    for    lack of

18   a better       --       a    coordinated group of                   scam artists          that    come    out

19   and then attempt to show contracts,                                     "Oh,    you owe me money

20   because I helped you procure this.                                      You owe me this.           If    you

21   don’t, I’m going to do X.                                I’m going to go to the
22   government."                 And it has             happened not          only with BSGR,          with

23   Hr.    Cilins.              It    is my understanding                   it had happened with Rio

24   Tinto.        It    has          happened with other                companies.

25                  If       they refuse                to pay --       the people       go    away.        They
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 17
                                                               18 of
                                                                  of 127
                                                                     128
                                                                           17




 1   come back.    It is sort of, as it was explained to me,
 2   unfortunately a cost of doing business in that region is that
 3   they know they’re going to get hit with these scams and these
 4   shakedowns, for         I guess scam’s not the right word.
 5   Shakedown is more the right word, extortion or blackmail.
 6              So I wanted to also proffer that, and the fact that
 7   many times these persons create, as we -- as I stated in the
 8   proffer the other day, false documents without any original
 9   documents, without any original signatures that could be
10   subjected to any sort of testing, you know, ink testing,
11   signature, fingerprints, any of the other things that modern
12   forensically scientifically we can do.         Most of the time
13   there is never an original contract produced with these
14   shakedowns.
15              And I think that’s the end of my proffer, Your
16   Honor.
17              THE COURT:     All right.   Thank you.
18              Ms. Karase?
19              MS. KARASE:     Your Honor, may I have just a quick

20   moment with Ms. Smith just to point out one of the mortgage
21   documents?
22              THE COURT:     Yes.   I’ll tell you what.     I need to
23   take about a five-minute recess for something, so we’ll take
24   a short recess.
25              COURT SECURITY OFFICER:      All rise.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 18
                                                               19 of
                                                                  of 127
                                                                     128
                                                                                                                               18




 1                     (Recess       from       9:37       a.m.       until          10:04       a.m.;       all


 2   parties       present.)


 3                     COURT    SECURITY          OFFICER:                    All    rise.        This       Honorable


 4   Court    is       back    in    session.


 5                     Please       be   seated.


 6                     THE    COURT:        All       right.              I    apologize          for    the       extra


 7   delay.        I    had    something          come          up   in        another          case    that       I    had    to


 8   deal    with.


 9                     Let’s see.           Now,       Hs.       Smith,             you    were       finished with


10   your    proffer?


11                     HS.    SMITH:        I    think          --    I       think,       Your       Honor,       I    am.


12   I   think     I’m finished.                The        only      thing           --    and    I    know    I


13   proffered          this    the      other        day but             I’ll say          it    again       just       for


14   clarity’s sake.                But    Hamadie              Toure          is    not    a    wife    of             and


15   never    was       the    actual      wife        of       Lansana             Conte,       which       was       the


16   president          two    times      back        or       three          times       back    in    Guinea.              She


17   was    never       the    wife,      and     I    believe                the    FBI    may       actually be             in


18   possession          of    evidence         that           may   actually prove                    that,       which


19   would be the tapes.
20                     THE COURT:           I   believe              you       said she was             a mistress

21   but not the wife.
22                     MS. SMITH:           She was             the mistress,                   not    the wife.

23                     THE COURT:           All       right.

24                     MS. SMITH:           And that’s by her                         own --          that    she’s the

25   mistress.           I    don’t know --                I    obviously have no personal
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 19
                                                               20 of
                                                                  of 127
                                                                     128
                                                                                                                     19




 1   knowledge     of    that.        Neither does my client,                              but    that    is   the

 2   word on the        ground in Guinea,                      is   that       she    is    the mistress.

 3                THE    COURT:           Okay.           Ms.       Karase,      do    you have

 4   questions     on    the proffer?

 5                MS.    KARASE:           I    do,       Your Honor.

 6                And,       Your Honor,             I’ll preface               this with          I’m not

 7   sure   of   the    relevance          one way or               the     other,         but,   Hs.     Smith,

 8   what   is   the    information that                   you have            about       the    relationship

 9   between Hs.        Toure       and    former          President            Conte?

10                HS.    SMITH:           As    I    just       stated,         that       some people

11   believe     she    is    the    former mistress                   of      the    deceased Lansana

12   Conte.
13                MS. KARASE:              Who?


14                MS. SMITH:              Who       as    in    who


15                MS. KARASE:              You       said       some      people.


16                MS. SMITH:              Some       people.           Press         reports.        There       are

17   various     government          officials             in Guinea            that believe             that.

18   There’s press           reports       that believe                that.          There’s press

19   reports     that    also       say she          is    a wife         of    the president.

20                But    the    tapes          that       are       in the      government’s

21   possession,        it’s my understanding,                         she      is    discussing on there

22   that   she was      not his          actual          wife,       that,      "Oh,       you    know the

23   custom.      We    get    to    claim each other                     as    husband and wife but

24   we weren’t married."

25                THE    COURT:           You talking about                     the    tapes,       the    tapes
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 20
                                                               21 of
                                                                  of 127
                                                                     128
                                                                                                                  2O




 1   that    --

 2                  MS. SMITH:           That       they have          in their

 3                  THE COURT:           --    they’re using --

 4                  MS. SMITH:           Yes,       Your Honor.

 5                  MS. KARASE:              And have       you reviewed those                  tapes?

 6                  MS. SMITH:           I    have not.

 7                  MS. KARASE:              Okay.        What    do    you base         that

 8   information on then?

 9                  MS. SMITH:           Discussions             with my      client       and    also


10   discussions                and in the          investigation with the                  tapes,          I

11   believe       your    tapes with my client,                   and on         that    issue       alone       --

12   and that       is    the    only issue          I    inquired about was with regard

13   to    the    tapes.

14                  With regard to             the       other    information,            there were

15   press       releases.        There       are    reports       from Guinea.             There       are

16   several       investigative             reports       from Guinea            that    list her          as    a

17   consort,       i.e.,       a mistress.

18                  And there          are    also press          reports         that    list her          as

19   the    fourth wife.           There       are       other press         reports       that       list her

20   as    claiming       fraudulently to be                the    first wife,           Henrietta

21   Conte,       that    at    some   times        she’s actually pretended to be                              the

22   first wife.
23                  MS. KARASE:              Okay.        Are    you    familiar with an expose

24   done by Global Witness?
25                  MS. SMITH:           Global          Witness       ran   by    Beny    --    or    by
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 21
                                                               22 of
                                                                  of 127
                                                                     128
                                                                           21




 1   George Soros?     Yes.
 2              MS. KARASE:    Okay.   So you would agree, then, that
 3   there are several press reports as well that list her as his
 4   wife?
 5              MS. SMITH:    As I just said in my testimony, I did.
 6              MS. KARASE:    Okay.
 7              MS. SMITH:    And George Soros, as we all know, has
 8   an ax to grind against Beny Steinmetz.         George Soros, it’s my
 9   understanding, has an agreement with Rio Tinto in order to
10   try to get BSGR out of country so that Rio Tinto could get
11   Simandou back in place.
12              MS. KARASE:    Now, you’re referring to -- you
13   believe our source to be Mamadie Toure, correct?
14              MS. SMITH:    I do.
15              MS. KARASE:    And Hamadie Toure, you’ve proffered,

16   is involved in legitimate business transactions with your
17   client currently?
18              MS. SMITH:    Currently -- currently meaning today,
19   no.

20              MS. KARASE:    How recently were those transactions?
21              MS. SMITH:    I think there have been legitimate
22   business transactions as recently as 2012.
23              MS. KARASE:    And with what companies were those
24   transactions?

25              MS. SMITH:    There were transactions in Miami --
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 22
                                                               23 of
                                                                  of 127
                                                                     128
                                                                                  22




 1              HS.   KARASE:    I’m sorry,    Hs.    Smith.

 2              Are we   --

 3              THE   INTERPRETER:       No, no.     Go ahead, please.
 4              MS.   SMITH:    Do   you need us     to   repeat?

 5              THE INTERPRETER:         Continue.
 6              MS. SMITH:      Okay.     I believe there were legitimate
 7   real estate transactions where Hamadie Toure was trying to
 8   buy a piece of property.           Actually I don’t think that
 9   involved my client.        She’s been trying to buy some property
10   here in Jacksonville, other properties in Miami.
11              I believe they’ve had legitimate dealings with
12   chicken, importing chicken from Brazil into South Africa and
13   other South American countries.
14              There have been legitimate building projects
15   involving a school in Sierra Leon, I believe.                  I’m not

16   certain about the country, but another country.                  There’s been

17   all -- there’s been various assorted legitimate projects
18   involving Mr. Cilins and Ms. Mamadie Toure.
19              MS. KARASE:      What companies that Mr. Cilins is
20   involved in did transactions with Mamadie Toure?
21              MS. SMITH:      I don’t know the exact companies.
22              MS. KARASE:      Okay.     Were any of those ventures
23   profitable?

24              MS. SMITH:      I don’t know the exact companies.             I
25   don’t know the -- so I don’t know the answer to that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 23
                                                               24 of
                                                                  of 127
                                                                     128
                                                                                                             23




 1   question.

 2                  HS.    KARASE:          Okay.        Well,    aside       from the names        of

 3   the    companies,       do   you       know if       any of       the    outcomes      of   these

 4   ventures were profitable?

 5                  MS. SMITH:          I    have no       idea.

 6                  MS. KARASE:             All    right.        Now,    you mentioned --

 7                  MS. SMITH:          If    I    can just       say that       I    don’t know

 8   about    the    chicken business,                  what   occurred with that,               whether

 9   that was       -- whether CFW,               the    company that’s listed in                 the

10   pretrial       services      report,          is    involved in that.             And,      again,       I

11   don’t know what               what       the profit margin,                if    there was     a

12   profit    --    I    don’t know anything about                     that.

13                  MS. KARASE:             All    right.        But    that was       as   recently

14   as    2012?


15                  MS. SMITH:          I    said       they   had     done    some    business.         I


16   don’t know if the chicken business was in 2012.
17                  MS. KARASE:             Okay.        Now, you mentioned at the
18   proffer the other day, and certainly in the documents that
19   you’ve submitted regarding the real estate, that Mr. Cilins
20   has some involvement with Pha Investments, LLC?
21                  MS. SMITH:          He    does.

22                  MS. KARASE:             And also with Hollywood Beachfront

23   Townhomes, LLC.

24                  MS. SMITH:          He    does.

25                  MS. KARASE:             What    is    his business with             each of
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 24
                                                               25 of
                                                                  of 127
                                                                     128
                                                                           24




 1   those entities?
 2              MS. SMITH:     I believe -- I’d have to get the
 3   documents to see what the involvement is according to the
 4   Department of State.
 5              So, Your Honor, may I approach the table?
 6              THE COURT:     Yes.
 7              MS. SMITH:     According to the Department of State,
 8   which is gathered off of sunbiz.org in Florida, Pha
 9   Investments, it appears that Mr. Cilins and Jeremy Noy were
10   both managers at the inception of the business in 2012 of the
11   LLC.   It’s an LLC.

12              MS. KARASE:     And Hollywood Beachfront Townhomes?
13              MS. SMITH:     It’s my understanding that when the
14   corporation was         or the LLC was established, he was an
15   initial member, as they call it, member manager, manager
16   member -- forgive me.       I wasn’t     it’s been a long time
17   since I’ve done business law, but he was an original member
18   manager in establishing Hollywood Beachfront Townhomes, LLC.
19              MS. KARASE:     And has he profited from either of
20   his -- from his employment with either of these entities?
21              MS. SMITH:     Yes.   As listed on the pretrial
22   services report, those entities actually own the properties,
23   and there’s real estate -- they’re getting rentals off those
24   properties.    Those LLCs were established solely for the
25   purpose of owning the properties to prevent personal
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 25
                                                               26 of
                                                                  of 127
                                                                     128
                                                                                                                                    25




 1   liability in            case          someone          fell,       slipped,          there was                some          sort

 2   of   an    injury or             accident             on the       rental properties.

 3                    HS.    KARASE:                 Okay.        The    income       that          is    listed on

 4   the pretrial            services                report       as being connected to                            these

 5   those properties,                     is    that       the    only income                that he’s derived

 6   from rental properties?

 7                    MS. SMITH:                 As    far    as    I    know.        I don’t know any
 8   other income.

 9                    MS. KARASE:                    All    right.        And the property that

10   you’ve recently disclosed,                              one    of    the properties                      that was

11   newly disclosed,                     the    2300 North Surf Road valued at

12   $1,165,500,            does          your       client       derive      any rental                 income             from

13   that property?

14                    HS.    SMITH:              Your Honor,             may    I    have       the       original

15   documents         that       I       submitted to             Your Honor?

16                    THE COURT:                 What was          the    address             on that?

17                    MS. KARASE:                    It’s 2300 North Surf Road                            in

18   Hollywood, Florida.

19                    MS. SMITH:                 I    believe       that       is    one       of    the       rental

20   properties,            but       I    am not          entirely sure             if       that       is    one          of    the

21   rental properties                     or          at    least       it    looks          like       it    is       a    lot

22   that      is   owned by one                 of    the    -- by the             LLC       and that             is       listed

23   on the pretrial                  services             report.

24                    It may be                      it may actually be                   a    lot.           It    looks          to

25   be   a    lot,    so    there may not be                      any rental             income.              It may be
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 26
                                                               27 of
                                                                  of 127
                                                                     128
                                                                           26




 1   an actual -- because the three parcels state that they are --
 2   they appear to just -- they may be lots.          I don’t know.
 3              MS. KARASE:    Okay.     You’re not sure whether or not
 4   there’s any rental income that comes from that property or
 5   not?
 6              MS. SMITH:    Not specifically.     He listed the rental
 7   income, I believe -- if I can get the pretrial services
 8   report, he did not list the actual addresses when he gave
 9   them, but he did list out five of his six properties on the
10   pretrial services report.
11              MS. KARASE:    All right.     And as we’ve covered, none
12   of those properties are valued at over a million dollars,
13   correct?
14              MS. SMITH:    Excuse me?     That’s not correct.
15              MS. KARASE:    There’s a property that’s listed in
16   the pretrial services report --
17              MS. SMITH:    The pretrial services report, he
18   estimated, obviously, very low.         The tax assessor obviously
19   is a more accurate assessment.         Better for him to estimate
20   low on the pretrial services report than to estimate high and
21   then be accused of lying.         He estimated low, it looks to me.
22              And then we have the actual property appraiser’s
23   records which state what the properties are.
24              MS. KARASE:    All right.     Well, Ms. Smith, let’s go
25   through this and try to match this up so that we can
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 27
                                                               28 of
                                                                  of 127
                                                                     128
                                                                           27




 1   understand.
 2               MS. SMITH:    I don’t know that I can match them
 3   because I don’t know the -- which address matches which one.
 4               MS. KARASE:    All right.
 5               MS. SMITH:    So we can try, but I don’t think that I
 6   can actually do that.      That’s the reason that I produced the
 7   mortgages and went through them with the tax assessors’
 8   information.
 9               MS. KARASE:    Okay.     Well, let’s try it.
10               So you list -- your client provided to pretrial
11   services that there’s a Hollywood, Florida, condominium
12   that’s valued at approximately $112,000, correct?
13               MS. SMITH:    As far as I know.     I wasn’t present.
14               MS. KARASE:    Okay.     Well, you certainly have a copy
15   of the pretrial services report.
16               MS. SMITH:    I do, but I wasn’t present.      That’s
17   fine.
18               MS. KARASE:    Okay.     And that pretrial services
19   report lists a property in Hollywood, Florida, valued at
20   $112,000?
21               MS. SMITH:    It does.
22               MS. KARASE:    All right.     Now, your client has a
23   property in Hollywood, Florida, at 1900 Van Buren Street, and
24   based on the paperwork that you provided to me, that one is
25   the closest to the $112,000, valued at $86,110.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 28
                                                               29 of
                                                                  of 127
                                                                     128
                                                                                                               28




 1               Would you agree?

 2               HS.    SHITH:        I    don’t know that we                can match them up

 3   that way,    and    I’m not prepared to                   admit       that we          can match

 4   them up    that way.        I    think the          actual       tax    collector documents

 5   are    the best    evidence          that we       have    at    this point             in time.

 6               HS.    KARASE:           Okay.        Well,    is    it    your position that

 7   your    client    disclosed the             $1,165,500          condominium when he met

 8   with pretrial       services          --

 9               MS. SMITH:           It’s my position --
10               MS. KARASE:              -- before they did the report?
11               MS. SMITH:           -- that he disclosed what he understood
12   when he went       through the pretrial                   services          report       --    he

13   disclosed obviously             from the          list here       five       of    six of his

14   properties.        He was       --    it    is my position there was                      no    attempt

15   to be    deceitful.     He minimized the value                         of    the properties,

16   and once he had counsel                and an       interpreter,             he   told me           the

17   exact       what he had and we went                      -- what names            they were

18   listed,    and we were          able       to    retrieve       the    information then.

19               MS. KARASE:              Actually,       it’s five          of       the    seven.


20               MS. SMITH:           Five       of    seven,    five       of    six.


21               MS. KARASE:              Correct?


22               MS. SMITH:           I    don’t know          how many          --


23               MS. KARASE:              Well,       there    are    five       in    the    pretrial


24   services report, and you’ve told us about seven here today.
25               MS. SMITH:           Okay.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 29
                                                               30 of
                                                                  of 127
                                                                     128
                                                                                                               29




 1                  HS.    KARASE:        Is    that       right?

 2                  HS.    SHITH:     I    don’t know if                there’s six or             seven.

 3   I    don’t know.        I’d have          to    count    them,      Hs.        Karase.

 4                  THE    COURT:     I    think       everything’s going                   to    speak    for

 5   itself on       some    of    those       things,       so    in terms          of    some    of   that,

 6   that    can be       argument because             it’s clear             that    there       are   five

 7   in the    report,       and the       number          that have been disclosed will

 8   be    clear,    and whether Hs.                Smith admits          it    or not,          it will

 9   speak    for    itself.

10                  HS.    KARASE:        Now,       you’ve mentioned that Hamadie

11   Toure    had not been back to                   Guinea       for   several           years,    correct?

12                  HS.    SMITH:     That          is my understanding,                   that    she has

13   not been back to             Guinea       for    several       years.           And when       I   asked

14   you had you checked her                   travel      records,           you    indicated you did

15   not    check her       travel    records.

16                  HS.    KARASE:        Okay.        But what          do    you base          your

17   understanding on?

18                  HS.    SMITH:     On       information          received          from the

19   Guinea    --    from Guinea          itself.

20                  HS.    KARASE:        Okay.        And was          that    in a       telephone

21   conversation or          in records             or how?

22                  HS.    SMITH:     It’s work-product privilege.                                I’m not

23   going    to    disclose       that.

24                  MS.    KARASE:        Okay.

25                  THE    INTERPRETER:              The    interpreter would request                      you
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 30
                                                               31 of
                                                                  of 127
                                                                     128
                                                                           3O




 1   slow down.

 2              MS. KARASE:    Yes, sir.
 3              MS. SMITH:    Yes, sir.    Thank you.
 4              MS. KARASE:    And do you have any personal
 5   information as to whether or not Mamadie Toure had contracts
 6   with the entity you’ve referred to as BSGR?
 7              MS. SMITH:    I have no knowledge from any
 8   investigative source, either directly or indirectly, that
 9   Mamadie Toure had any legitimate contracts with BSGR.
10              MS. KARASE:    And the entity you’re referring to as
11   BSGR, that stands for Beny Steinmetz Group Resources,
12   correct?
13              MS. SMITH:    I believe that’s what it is on the
14   Internet, yes.
15              MS. KARASE:    And Beny Steinmetz is one of the
16   wealthiest men in Israel, correct?
17              MS. SMITH:    He is, as is George Soros one of the
18   wealthiest men in the United States.
19              MS. KARASE:    And Mr. Steinmetz and Mr. Cilins have
20   a close personal relationship, do they not?
21              MS. SMITH:    I do not know that.
22              MS. KARASE:    In the complaint, and I’m going to
23   direct your attention to page i0, 16(c), there’s reference to
24   a high-ranking individual within the Entity.
25              MS. SMITH:    Okay.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 31
                                                               32 of
                                                                  of 127
                                                                     128
                                                                                                         31




 1                  MS. KARASE:           Do    you believe          that    to be   Beny

 2   Steinmetz?

 3                  MS. SMITH:        I    don’t have             any belief    whatsoever.          I


 4   was    not privy to       the    telephone             conversation.        I   do not       know

 5   what was       on that    conversation.                 The    government has         indicated

 6   it    only has       English draft          transcripts          that    they have

 7   prepared.        I    don’t have          the    tapes.        I’ve not    listened to         them

 8   in either       French or had someone                   interpret       them.    I    have no

 9   belief    and no position on that whatsoever.

10                  HS.    KARASE:        Okay.        But       you have    a belief      and a

11   position as          to who    the    CW    is    and who       the Entity is,         correct?

12                  MS.    SMITH:     I    do.        The    CW    is Hamadie    Toure.

13                  HS.    KARASE:        Okay.        And that’s your understanding,

14   correct?

15                  HS.    SHITH:     That was             the    lady that was      at    the

16   airport who             when --       at    the point          in time when my client

17   was    arrested on April             14th.

18                  HS.    KARASE:        Now,       you’ve mentioned that            your       client

19   is willing       to have his          family or             associates pay      for    a    24-hour

20   guard    if he’s released?

21                  MS. SMITH:        Yes.
22                  MS. KARASE:           You’d agree, then, he has significant
23   access    to    financial       resources,             correct?

24                  HS.    SHITH:     He has          --    as    disclosed by us,         he has

25   significant properties               here        in the United States,               three,
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 32
                                                               33 of
                                                                  of 127
                                                                     128
                                                                                                                  32




 1   three-and-a-half,                   four million dollars’ worth of unencumbered

 2   properties,          as       I’ve learned,             additional properties                   since    the

 3   last    time when             I    -- we went back and actually checked them.

 4                  He    does          have    significant          assets,          no    different      than

 5   many other persons who                      come before         the     Court have            significant

 6   assets,       that’s correct.

 7                  HS.       KARASE:           All    right.       And those properties

 8   you’ve proffered that                      those       are willing          --    he’s willing to

 9   put    those up          as       security,       so    any assets          that he would have               to

10   pay    for    this       24-hour          guard would be            aside        from those

11   properties,          correct?

12                  HS.       SMITH:           His    family,      his     friends          in    the United

13   States       and    in    France,         have     indicated that                all    of   them are

14   willing to          help do whatever                   is   necessary to              obtain him a bond

15   so    that he       can       face    these       charges      so     that       he    can meet with me

16   in the privacy and comfort                         of my office             or    I    can meet with

17   him in Hiami             in his       home       and actually defend this                     case    and

18   defend these             charges.

19                  HS.       KARASE:           Okay.        And are       you    continuing to

20   represent him in the New York proceeding as well?

21                  MS. SMITH:                 I’ve not          secured    local          counsel    in   New


22   York yet.
23                  MS. KARASE:                 All    right.       Now,     the       reference       that

24   you made last week to whether or not Hr. Cilins provided any
25   money to the person with whom he met at the airport on the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 33
                                                               34 of
                                                                  of 127
                                                                     128
                                                                           33




 1   day that he was arrested, are you aware whether he received
 2   any documents that day that he was requesting?
 3              MS. SMITH:    Based upon your information given to me
 4   during your proffer, there were no documents exchanged that
 5   day.
 6              MS. KARASE:    All right.    And there was, in turn, no
 7   money exchanged as well, correct?
 8              MS. SMITH:    That’s what I tried to get you to admit
 9   and you didn’t, said you didn’t know, so I believe that is
10   correct --
11              MS. KARASE:    All right.
12              MS. SMITH:    -- based upon your
13              MS. KARASE:    And I believe the record will speak
14   for itself on that point.
15              Your Honor, I’m just making sure I don’t have

16   anything further for Ms. Smith at this time.
17              I don’t, Your Honor.
18              THE COURT:    All right.    Thank you.
19              MS. SMITH:    Your Honor, does Ms. Karase have an
20   additional proffer?      I guess there was a rebuttal proffer she
21   indicated she was going to make.
22              THE COURT:    Yes.   Let me check with her.
23              Do you have any additional information or evidence
24   to proffer?
25              MS. KARASE:    I do, Your Honor.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 34
                                                               35 of
                                                                  of 127
                                                                     128
                                                                                                                34




 1               THE    COURT:        All    right.           Well,          Hs.    Smith,       you may be

 2   seated    then.


 3               MS.    SMITH:        I’ll let her proffer with her                               rebuttal,

 4   and then    I’ll proceed with my cross.

 5               THE    COURT:        All    right.           Do    you want          to    just    stay

 6   there    while    this    --


 7               HS.    SMITH:        I’ll just          stay       here.


 8               THE    COURT:        All    right.           That’s fine.


 9               MS.    KARASE:        And,       Your       Honor,          I    assume    that    we’ll


10   be permitted ample             time    for       argument          after       the    close    of    the

11   proffers,    correct?


12               THE    COURT:        Yes.
13               HS.    KARASE:        All right.              I’ll start             out,       Your

14   Honor,    I’d like       to    call    Officer          Watson          for    some    testimony


15   regarding    information          that       she    elicited                from Hr.    Cilins.


16               THE    COURT:        You may be             seated.

17               HS.    SMITH:        And,    Your Honor,                I       would object       at    this

18   point    in time.        We    indicated the             other day we were                  going to

19   proceed by proffer.              This    is       the    same       thing we          started with

20   last week.        Your Honor          said that          there would not be                   any

21   barring exceptional             circumstances,                any evidence             to   actually

22   take,    and we would proceed by proffer.                                   That was    went       over

23   the   last week we were here,                    and now we’re calling witnesses.

24               THE    COURT:        Well,       I    think       if    I       didn’t make       it

25   clear       and    I probably didn’t                      the       government          can proceed
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 35
                                                               36 of
                                                                  of 127
                                                                     128
                                                                                      35




 1   by proffer.     If   the   government wants         to   call witnesses,      they

 2   can call witnesses.         The    rule,   of   course,    allows   you to

 3   proceed by proffer.        You can call witnesses            if   you want.

 4               I mean, I don’t want to describe it as a
 5   free-for-all here, but the way we do things, I’ve found, are
 6   unlike how they’re done elsewhere.
 7               You’ll have ample opportunity to cross-examine
 8   Ms. Watson so I’ll allow the government to call her.
 9               MS. SMITH:      Thank you, Your Honor.
10               THE COURT:      Yes.     Thank you.
11               All right.      Ms. Watson?
12               Ms. Watson, if you’d raise your right hand, please.
13               Do you solemnly swear that the testimony you’re
14   about to give before this Court will be the truth, the whole
15   truth, and nothing but the truth, so help you God?
16               THE WITNESS:      Yes, Your Honor.
17               THE COURT:      All right.          You may be seated.
18               And if you’d please state your full name.
19               THE WITNESS:      Kim Lee Watson pretrial services
20   Jacksonville.
21               KIM LEE WATSON, GOVERNMENT’S WITNESS, SWORN
22                               DIRECT EXAMINATION
23   BY MS. KARASE:
24          Ms. Watson, please tell the Court how you’re
25   employed.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 36
                                                               37 of
                                                                  of 127
                                                                     128
                                                                                36




 1   A.       Yes.    Good morning.   I’m employed by United States
 2   Pretrial    Services Agency.     I’m a pretrial services officer.
 3   Q.       How long have you been a pretrial services officer?
 4   A.       Almost 14 years, seven here in Florida and seven in
 5   Washington, D.C.
 6            Did you have the opportunity to interview Frederic
 7   Cilins here to my left in connection with your position as a
 8   pretrial services officer here in Jacksonville?
 9   A.       Yes.    I interviewed Mr. Cilins on April the 15th,
10   2013.
11   Q.       Did you inquire as to any income that he had at that
12   time?
13   A.       Yes.    As part of our interview process, one of the
14   questions we ask an individual is if they’re employed or if
15   they have any current source of income.         Mr. Cilins
16               THE WITNESS:     May I refer to my interview, Your
17   Honor?     Your Honor, may I refer to my interview sheet?
18               THE COURT:     Yes
19               THE WITNESS:     Thank you.
20               THE COURT:     -- if I didn’t say that already.
21   thought I did.
22               THE WITNESS:     Mr. Cilins responded that he owns a
23   business called CWF.        I then asked him how long he’s had the
24   business.       He said he’s had the business for approximately
25   six to seven years.        The business is located in France.         He
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 37
                                                               38 of
                                                                  of 127
                                                                     128
                                                                                                              37




 1   conveyed that            the    nature       of his business            is    to buy and sell

 2   products.

 3   BY MS.       KARASE:

 4            Did he          indicate         any other business            ventures       or

 5   companies       that he was               involved with?

 6   A.       I    asked him if he               owned any other businesses                  or had

 7   any other       source         of   income,       and he       responded that he             did not.

 8            All    right.           Did you      also    inquire whether he               had any

 9   passports?

10   A.       Yes.        One    of      the    questions      we    ask    individuals          -- we

11   start    out by asking              individuals where             they’re born,             and as

12   Hr.   Cilins        had replied that he was born                       in    France,    I    then

13   asked him about his,                 you     know,    citizenship or,            you    know,       how

14   he was       in the United States.                   He   indicated that he             lives       in

15   France but          had a visa            to be   in the United States.

16                  So    I   asked him where his passport was.                         He       said

17   that his passport was                     seized by the         FBI.

18            Did he make any reference to any second or other

19   passports that he had that had been issued to him?
20   A.       No, he did not.
21   Q.       Now, through the duration of your interview, did you
22   have any difficulty communicating with Mr. Cilins?

23   A.       No.        We had no difficulty communicating at all.

24   Q.       Did he ask to have an attorney present during the

25   interview?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 38
                                                               39 of
                                                                  of 127
                                                                     128
                                                                                                                                        38




 1   io       No,       he    did       not.


 2            Did       you    offer          him       the       assistance                of    an       interpreter?


 3            Yes.           When       I    met    with Hr.                Cilins          in    the          cell       block,


 4   the    first       thing       I       did,    obviously,                   was    to       introduce myself.                       I

 5   explained to             him the             reason that                I    was       there.

 6                  I    asked him if he                      --       you       know,       if we would be                      able

 7   to    speak    in English or                   if he had any troubles,                                    you        know,

 8   understanding.              He          explained to me                      that he             spoke,          you      know,

 9   quite well          in English and that                           as        long as          I       spoke       slowly,

10   that    it would probably be                         fine.

11                  I    advised him that                         if    there was                anything that                   I

12   said that he             didn’t understand,                            to please             let me             know      so    that

13   I    could say it          differently or                         speak more                slowly.

14                  Then Hr.                Cilins       read and signed what                                  is    called our

15   notice    to       defendant,                which explains                   the purpose                      of my

16   interview,          and the             last paragraph of                         the notice,                   if    I   may

17   read it,       it       says:           "I    know       I    have          the    right             to   speak with a

18   lawyer before             answering any questions.                                      If       I    cannot          afford a

19   lawyer,       one will be                appointed to                   represent me"

20            Hs.       Watson?


21                  THE       COURT:              You    have          to    slow       down,             please.


22                  THE       WITNESS:              Do    I       continue             or


23                  THE       COURT:              Why    don’t you                start          over          with       that


24   paragraph and just read more slowly, if you would, please.
25                  THE INTERPRETER:                          Yes, please.                       Thank you.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 39
                                                               40 of
                                                                  of 127
                                                                     128
                                                                                                                   39




 1                  THE WITNESS:                 "I    know          I   have    the    right    to       speak

 2   with a    lawyer before                   answering any questions.                         If    I   cannot

 3   afford a       lawyer,                one will be          appointed to            represent me.

 4   Asking    for       a    lawyer will             not hurt my chance                  for pretrial

 5   release,       but may delay the                      decision on whether                  or not       I will

 6   be    released until                   counsel    is       obtained."

 7                  It       then reads:              "I    have         read this       form or had it

 8   read to me          and       I       understand what               it means."        Hr.       Cilins

 9   signed this             document          indicating,               "I    do not want       a    lawyer

10   during this             interview."

11                  And       I    should add that                   it was      also    explained to

12   Hr.    Cilins       that          I    would not be             discussing with him anything

13   related to          the       instant       offense.                I    would be    asking him

14   questions       such as                where he was born,                  where he    grew up,          if he

15   was    employed,             if he had       family here,                  those    types       of

16   questions.              He    said he understood.

17   BY MS.    KARASE:

18   Q.       Did you have                   any doubt          as       to whether he understood?

19   A.       No.        He       spoke English very well.                         We    didn’t have          a

20   problem.

21   Q.       Did you also                   inquire       as    to Hr.         Cilins’ assets?

22   A.       Yes,       I    did.

23   Q.       And what did he tell you?                                  Well, and maybe -- let
24   me -- maybe I can short-circuit this a little bit.
25                  The assets that are included in the pretrial
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 40
                                                               41 of
                                                                  of 127
                                                                     128
                                                                           4O




 1   services report, are those all of the assets that were
 2   disclosed by Mr. Cilins to you during the interview?
 3   A.     Yes.   Those are all of the assets disclosed to me
 4   during the interview.      And I would note that each time
 5   Mr. Cilins told me about a property, I then followed up by
 6   asking, "Do you own any other properties?          Do you own any
 7   other properties?" because it -- you know, because initially
 8   when he reported the condo -- the three condos that he owns
 9   in Hollywood, Florida, and one condo in Miami, at that time
10   he didn’t mention the other condo in Aventura, Florida.
11              So I kept asking, "Are there any other properties?
12   Do you own any other properties?" and -- at which point I
13   also asked him if he owned any boats or yachts, which is not
14   something that I generally ask because most people don’t.
15   But I thought that based on having this number of properties
16   and living in France, I just was inquiring about any other
17   assets.
18          All right.    And is that when you learned about the
19   vessel that Mr. Cilins owns as well?
20   A.     That’s correct.
21   Q.     Did you get to a point to where you asked whether he
22   owned any other properties and Mr. Cilins replied no?
23   A.     Yes.   At the end -- the last property that he
24   disclosed to me was the one in Aventura, Florida, which he
25   said had an approximate market value of $295,000, and he
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 41
                                                               42 of
                                                                  of 127
                                                                     128
                                                                                                            41




 1   indicated that                that property has               no    rental   income because he

 2   and his      family stay there when they’re visiting United

 3   States,      at which point he                   did not       disclose      any other

 4   properties       in the U.S.

 5            Did you believe                   at    that point,         then,   you had

 6   exhausted the             list       of    assets    that Hr.         Cilins    owned?

 7   A.       Yes.        I    believed that was               the       entirety of his          assets.

 8   Q.       Did he          at    any point mention a condominium or                        a

 9   residence       on       Surf Road in Hollywood,                     Florida?

10   A.       I   didn’t              I    wasn’t able         to       ascertain any specific

11   addresses because Hr.                     Cilins     could not         recall    the    addresses.

12            Okay.           Did you                did he   at    any point       tell    you about

13   a    condominium valued at more                      than      $1   million,     or    a property

14   valued at more                than    $1 million?

15   A.       No,    he       did not.

16   Q.       The highest value property he                              told you about was          the

17   one    in Aventura             that       you’ve just         told us    about,       correct?

18   A.       That’s correct.

19   Q.       And he didn’t tell you about another property valued

20   at close to $400,000 in Hollywood,                                 Florida, did he?
21   A.       No, he did not.
22   Q.       When Mr. Cilins was describing his various real

23   estate to you,                did he seem confused or unclear in any way?

24   A.       No.     There was no confusion.                            It was very

25   straightforward.                 He shared with me that he had these condos
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 42
                                                               43 of
                                                                  of 127
                                                                     128
                                                                                                                      42




 1   which were          rented out.              I    asked him if he             could tell me                the

 2   approximate market value                         to    the best       of his    ability          for       the

 3   properties.           He    did so.

 4                  I    then asked him if he                     knew the     rental          income       that

 5   he was       receiving       for    each condo.                 He was    very specific.                    You

 6   know,    he    said one was          $1,050.              The    other    two       in Hollywood

 7   both received $1500                a month             in rental       income.           The    smaller

 8   condo    in Hiami,          he    said,          was   not   yet      rented.        It was      very

 9   clear.

10            And going back             to       the passport             questions          that    you

11   asked Hr.          Cilins,       did you          specifically ask him about                      other

12   passports          in other       countries?

13   A.       I    did ask him if he                   had any --          a passport          from any

14   other    country,          because       I       know that personally                I    have    dual

15   citizenship.           I    have    a passport               from the United States                    and a

16   passport       from England,             so       knowing that he’s from France,                            I

17   inquired about             any other passports                   or    connections with other

18   countries.

19                  He    said he had a passport                      from France,             he was       a

20   citizen of          France,       and he          didn’t have          ties    to   any other

21   country,       didn’t have          a passport               from any other              country.

22            Did he mention whether he had traveled to other

23   countries during this portion of the interview?
24   A.       I did not have an opportunity to ask Mr. Cilins about

25   other travel.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 43
                                                               44 of
                                                                  of 127
                                                                     128
                                                                                                                                              43




 1   Q.             Did          you       inquire             specifically                about       Israel?


 2   A.             I    did          inquire             specifically                about       Israel          because          I    had


 3   obtained                some          information                that       there          was    possibly          a             there


 4   was       a   possibility                          that    he    may       have       a    passport          or    residency             in


 5   Israel,             and          so       I    asked       him       about       that.


 6                           I    asked             him    if    he       had,    you          know,    any       residences             in


 7   Israel             or       if       he       lived       there       or    was       a    citizen       of       Israel,          and


 8   he    said          no,          he       didn’t know why                   that          was,    you    know,          being


 9   raised because                            he       didn’t --         he’d never              lived       in       Israel          and    he


10   didn’t have                      a    passport             to    live       in       Israel.


11   Q.             All          right.


12   A.             But          he       has       traveled          there.              He    did    disclose          that.


13   Q.             All          right.


14                           MS.          KARASE:              That’s all             I    have       for    Ms.       Watson.


15                           Thank             you,       Hs.    Watson.


16                           THE          COURT:           Hs.       Smith,       I       think       I’m going          to       let    the


17   interpreter                      have          a    little       break,          he’s been          working             so    hard,


18   so    I       think          what             we’ll do          is   we’ll take              about       a    ten-minute


19   recess.


20                           COURT             SECURITY          OFFICER:                 All    rise.


21                           (Recess                from       10:37       a.m.       until       10:50       a.m.;          all


22   parties             present.)


23                           COURT             SECURITY          OFFICER:                 All    rise.        This       Honorable


24   Court          is       back          in       session.


25                           Please                be    seated.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 44
                                                               45 of
                                                                  of 127
                                                                     128
                                                                                              44




 1                  THE    COURT:        All    right.    Hs.    Watson    is   on the

 2   witness       stand and she was previously                  sworn.

 3                  And you understand you’re still                     under oath,

 4   Hs.   Watson?


 5                  THE   WITNESS:            Yes,   Your Honor.

 6                  THE    COURT:        All    right.    And,    Hs.    Smith,   I   think you

 7   were preparing to             cross-examine Hs.            Watson.

 8                  MS. SMITH:           Yes,    Your Honor,      may it please        the

 9   Court?
10                  THE    COURT:        Yes.
11                  MS.    SMITH:        Counsel?
12                                        CROSS-EXAMINATION
13   BY HS.    SMITH:


14            Ms. Watson, you indicated -- let me turn the mike.
15   I’m sorry.
16                  You indicated that you asked questions about
17   another passport.
18   A.       Correct.
19   Q.       Okay.        Isn’t it true that you actually asked if my
20   client was a Mossad agent?
21   io       He    was    a    what?


22            A Hossad          agent,    a    member


23            No,    I    did    not


24            --    of    the    Hossad?


25            --    ask    him    that.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 45
                                                               46 of
                                                                  of 127
                                                                     128
                                                                                                        45




 1            Okay.        Did   you          where    did    you    learn      --   from who     did


 2   you    get   information         about     an    Israeli            possible     Israeli


 3   passport?


 4   io       From Ms.         Karase.


 5            Okay.        And   do    you    know where       that      information       came


 6   from?


 7   A.       No,    I    don’t know.

 8                  THE    COURT:      You’re going to have                to    speak up,

 9   Hs.    Watson.


10                  THE    WITNESS:          Okay.

11                  THE    COURT:       Speak right          into    that microphone.

12   think    you’re going to have               to pull      forward a         little more,

13   please.        It’s a     little bit hard to hear because,                       of   course,

14   the    interpreter has           to     interpret,      so     if   you could please         keep

15   your    voice       up.


16                  THE    WITNESS:          Yes, sir.
17                  THE    COURT:      All right.
18                  HS.    SMITH:       I’m going to reask the question just
19   since it’s being recorded.
20   BY MS. SMITH:
21            Where did you learn about a possible Israeli
22   passport?
23   A.       From Ms. Kelly Karase.
24   Q.       Okay.        And when did you have that conversation with
25   Ms. Karase?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 46
                                                               47 of
                                                                  of 127
                                                                     128
                                                                                                            46




 1   A.       It would have been April                      the    15th,    the   day that

 2   Hr.    Cilins    was brought             into       custody.

 3   Q.       And what          else       did Hs.       Karase    tell    you that morning?

 4   A.       When an       individual          is       arrested,    it’s very common               for

 5   pretrial       services          to    speak with either             the   assigned AUSA or

 6   the    arresting agent,               because we need to              obtain      information

 7   such as    name,       date       of birth,          FBI    number    if   there       is   one,   and

 8   any    other    pertinent             information.


 9            And what          other       information,          other    than that         you just

10   listed,    did       you    obtain       from Hs.          Karase?


11   A.       There was          no    other    information.              That was      it.

12   Q.       Just    that he          had a possible             other    Israeli passport?

13   A.       That    there was             possibly some          ties    to   Israel       and that

14   maybe    he had a passport                in    Israel.

15            Did you verify with                   the    Israeli    embassy in Washington

16   whether he       indeed had a passport?

17   A.       Hr.    Cilins       said he       did not,          so no,    I   did not          contact

18   the    Israeli       embassy.

19            You testified earlier                      that Hr.    Cilins       spoke      English

20   well    and asked you to                speak       slowly?     Is    that what         you   said?

21   A.       When    I    asked him if he needed an                      interpreter or            if we

22   would be       able    to    complete          an    interview together            in English,

23   he    indicated that he                spoke English well,             but   if    I    spoke

24   slowly he       didn’t think             it would be          a problem.

25            Okay.        And you          actually indicated earlier                  that he
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 47
                                                               48 of
                                                                  of 127
                                                                     128
                                                                                          47




 1   said,    "I’11 probably be              fine."

 2                 Is    that what      he    said?

 3   io       Something to           that    effect.

 4            Did you ever           tell Hr.    Cilins    during the     course     of

 5   your    interview that          anything     he told you could be used in a

 6   bond    hearing      if   the   government           against   him   if   the


 7   government         determined      that he was not being truthful?

 8   A.       I   did    not say that to         him.


 9   Q.       Did you ever tell him that he could be denied bond if
10   the government claimed that he either underestimated or
11   overstated or omitted something from the                         from your
12   questioning?
13   A.       No, I did not tell him that.
14   Q.       You indicated that he wasn’t able to give you
15   addresses at the time; is that correct?
16   A.       Correct.
17   Q.       Okay.       He gave you properties and general locations,
18   but he was unable to remember addresses.
19   A.       Yes, that’s correct.
20   Q.       Were you aware that he had high blood pressure?
21   A.       Yes.
22   Q.       Were you aware that he had been without medication
23   for a period of about 24 hours at that point when you
24   interviewed him?
25   A.       I don’t know the exact time of his last medication.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 48
                                                               49 of
                                                                  of 127
                                                                     128
                                                                           48




 1          But you were aware when you interviewed him he had

 2   been without medication.

 3   A.     One moment,    please.

 4                I’m not aware one way or the other.      He just

 5   indicated to me that he had high blood pressure,          that he had

 6   a prescribed medication for high blood pressure,          but I don’t

 7   believe I    inquired as to when the last time was that he had

 8   medication.


 9          Was he able to tell you the names of his medication

10   that morning?

11   A.     No.     He couldn’t recall the name of the medication.

12   Q.     And could he even recall his doctor that he saw?

13   Could he recall his doctor’s name?

14   A.     I didn’t ask him that.

15   Q.     Did you -- you never inquired whether he owned

16   property with anyone else, did you?

17   A.     I asked him multiple times if he owned any other

18   property --

19   Q.     Did you specifically --

20   A.     -- and his response was no.

21   Q.     I’m sorry.     I talked over you.

22                Go ahead and reanswer the question, just so the

23   record’s clear.      I’m sorry.

24   A.     Oh,    I asked him specifically if he owned any other

25   properties, and his response was no after the last one which
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 49
                                                               50 of
                                                                  of 127
                                                                     128
                                                                                                               49




 1   was    --       that he          reported which was            the    address   in Aventura.

 2               So    you never             specifically asked him if he                  owned

 3   properties             in connection with other persons.

 4   A.          No,    I    did not         ask him that.

 5   Q.          Okay.           So    you don’t know            if he    interpreted your

 6   question,          "Do       you own properties?"               to mean he      solely or he

 7   and another person,                     do   you?

 8   A.          I    don’t know how Hr.                  Cilins    interpreted my questions.

 9   Q.          Okay.           Did you do         any checking of          the properties             that

10   he    indicated             in the pretrial               services    report?        Did you

11   actually run                the    Property Appraiser’s Office website                        in

12   Hiami?

13   A.          I    attempted to,               but    it was    very challenging          given that

14   I    had no       specific          addresses.

15   Q.          Did you run them under his                        name?

16   A.          I    tried,          yes.

17   Q.          You indicated earlier                        that he was       he wasn’t

18   confused,          he was          straightforward,            and you believed he             had

19   answered to            the best          of his          ability.

20                     Isn’t that what                  you    testified to with Hs.          Karase?

21   A.          I    don’t believe               that was          those were       --    those were

22   my words.

23               You asked about                  dual    citizenship,       and,    in    fact,    have

24   you    learned that he has                    dual        citizenship?

25   A.          No.        He    said he         did not.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 50
                                                               51 of
                                                                  of 127
                                                                     128
                                                                                                       5O




 1            Okay.           And    you    have       not    received      any    information    to


 2   the contrary.
 3   A.       No,    I    have not.

 4   Q.       And you’ve not                received any information to                    suggest

 5   that he has          any other passports                  other       than his    two   French

 6   passports?

 7   A.       Well,       I    was    only aware             of one.

 8   Q.       Okay.           But    you never          inquired whether he had two

 9   French passports.                 You only inquired whether he had dual

10   citizenship          and a passport               from another          country.

11                  Isn’t that             your       testimony?

12   A.       Yes,       that’s correct.

13   Q.       So,    in       fact,    you never asked if he had an additional

14   French passport.

15   A.       I    wasn’t aware             that       you could have         an additional

16   French passport,                so no,       I   didn’t ask him that             question.

17                  MS.       SMITH:       Your Honor,           may   I    have   just    a moment?

18                  THE       COURT:       Yes.

19   BY MS.       SMITH:


20            Isn’t it very often or frequently that it occurs that
21   a client or a defendant doesn’t necessarily answer
22   everything with specificity during a pretrial services
23   interview and is able to later recall additional dates,
24   times, places, telephone numbers, or the like?                                       Isn’t that
25   your experience in 14 years?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 51
                                                               52 of
                                                                  of 127
                                                                     128
                                                                                                                 51




 1   A.         It’s a       rather broad question.

 2   Q.         Okay.        I’ll see        if   I    can narrow            it    down.

 3                    It’s not unusual                for    a person,            once    they’ve been

 4   arrested --            they’re in jail;                they’re in chains;                  they’re in

 5   shackles,         especially           for   someone who’s never been arrested

 6   before      --    to    forget     things,        is     it?

 7                    HS.    KARASE:         I’m going to               object      to    this    question,

 8   Your Honor.

 9                    THE    COURT:         I’ll let her               answer      it.        Overruled.

10                    Go    ahead.

11                    THE WITNESS:            What      I    find mostly is               that    these

12   days,     with        the   --   you    know,     with everybody having cell phones

13   is   that most          typically individuals                     have       a hard time

14   remembering contact numbers because                                of    --    the       response    is,

15   "Oh,      everybody’s phone              number’s in my cell phone."

16                    And -- but        yes,      it’s not uncommon                  for       individuals,

17   as   in    this       instance,        to perhaps         not be         able       to    recall

18   specific         addresses        of properties               they own.

19   BY MS.      SMITH:

20              Okay.        And isn’t it             true    that he         actually indicated

21   that he made            rental     income        --     you       indicated he had no               other

22   businesses,            but he     actually identified the                       rental       income    off

23   of   the properties.

24   A.         Yes,       that’s correct.

25                    HS.    SMITH:         Your Honor,            I    have nothing            further of
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 52
                                                               53 of
                                                                  of 127
                                                                     128
                                                                                        52




 1   this   witness.


 2                  THE   COURT:    All   right.      Hs.   Karase?


 3                  HS.   KARASE:    I’ll be     very brief,       Your    Honor.


 4                                  REDIRECT     EXAMINATION


 5   BY MS. KARASE:

 6            When you asked Hr. Cilins about his passport, did he
 7   mention whether he had any other passports?
 8   io       No, he did not.
 9            How many passports did he tell you about?
10   A.       The one French passport that had been seized by the
11   FBI.
12   Q.       All    right.    And he     didn’t tell       you that he had

13   another passport         locked up     in   a   safe   in   France.

14                  MS.   SMITH:    Asked and answered,           Your Honor.

15                  THE   COURT:    Well,   go   ahead.      I’ll overrule      it.

16                  Go ahead and answer.

17                  THE WITNESS:      No.    He did not make any reference to

18   any    additional     passports.


19   BY MS.    KAP~hSE:

20            And with respect to the property that’s held in his

21   name, did you -- I believe Ms. Smith covered that you did

22   not find any property that was held in his name,                        correct?

23   A.       I did not, no.

24   Q.       All right.       But he did disclose some properties to

25   you that were purportedly held in a business’s name,
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 53
                                                               54 of
                                                                  of 127
                                                                     128
                                                                            53




 1   correct?
 2   A.     The properties that he disclosed to me, it was my
 3   understanding that these properties were owned by him.            He
 4   did not indicate if they were owned by a business.
 5          And regarding this issue of high blood pressure, did
 6   Mr. Cilins seem confused at any point during your interview
 7   of him?
 8   A.     No, he did not.
 9   Q.     Did he seem to be suffering or in any kind of pain?
10   A.     No, he did not.
11   Q.     Did you inquire whether or not his blood pressure
12   condition would prevent him from proceeding with the
13   interview?
14   A.     I did not ask him that.       Our typical questioning in
15   regards to individuals’ physical and mental health is if they
16   have any physical health issues.        We’ll, you know, allow the
17   individual to respond.      If they do have some physical health
18   issue, I then follow that up by asking if they have              are
19   currently taking any prescription medications, and if so, can
20   they, you know, recall the name of the medications.
21   Qo     And did you ask those questions of Mr. Cilins?
22   A.     I did, and the only indication of an issue was the
23   high blood pressure, and as I said, he said he had a
24   prescription for it.      And he may have known the name.
25   don’t know, but I didn’t write it down.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 54
                                                               55 of
                                                                  of 127
                                                                     128
                                                                           54




 1                Oftentimes people can’t recall the name of the
 2   medication, or it may have been in French and I did not
 3   understand.      But that was the only medical concern that he
 4   indicated to me.
 5          All right.      Did he indicate an unwillingness to
 6   proceed because of his high blood pressure?
 7   A.     No.     No.   He was fine.
 8   Q.     All right.
 9                MS. KARASE:    Nothing further.
10                THE COURT:    Ms. Watson, let me just ask you a
11   question or two.
12                When     in your report on page 2 you list the five
13   properties that you referred to and you’ve been asked about,
14   then you have a total amount of approximate market value and
15   total of rental income.       And then the next sentence states:
16   "In addition, the defendant and his wife are purchasing their
17   home in France and have a monthly mortgage payment of 1,850
18   Euros, equivalent to $2,410 U.S. dollars.          Mr. Cilins did not
19   indicate the current market value of this residence."
20                How did -- how did the discussion transition from
21   the properties that he had here to the discussion about his
22   home in France that he and his wife are purchasing?            In other
23   words, did you ask separate -- a separate question about a
24   property that he owned in France, or how did that -- because
25   you’ve explained in detail how you questioned about the five
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 55
                                                               56 of
                                                                  of 127
                                                                     128
                                                                                                                        55




 1   pieces    of property.                    I   was    just wondering how you --                         if    you

 2   recall,    how you transitioned.

 3                  THE WITNESS:                   Well,       very soon       in the          interview,

 4   Your Honor,             we    ask    individuals where               they currently reside.

 5   And given that Hr.                   Cilins         had provided me                his    address       in

 6   France,    at       that       time       I   had asked him if                --    one    of our

 7   questions          is,       you    know,         "Are    you renting that property or do

 8   you own    it?"          at which point he                  indicated that he                   and his wife

 9   are purchasing the home                           and they have          a mortgage.

10                  And       I    had asked him at               that point what                the       amount

11   of    the monthly mortgage payment was.

12                  THE       COURT:           All      right.        And so       the way the             report’s

13   written    is       not necessarily in                     the    same    order          that    you    asked

14   the    questions.

15                  THE WITNESS:                   That’s correct,             Your Honor,             it    is

16   not.     And sometimes                   I’d go back and            forth.           Each       interview,

17   as    I’m sure          you’re aware,               is    different.

18                  THE       COURT:           All      right.        And then the             only other

19   question       I    had was          about         this    company or          this             you    say the

20   defendant          --    on page         2    --    is    self-employed and currently owns

21   and operates             CWF,       and then         it    states    that          he buys       and    sells      a

22   variety of products.

23                  Did you ask him what                        those products                are?

24                  THE WITNESS:                   I    did,    Your Honor,             and he mentioned a

25   couple    of       items,          but   the       only one      that     I    can recall             him
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 56
                                                               57 of
                                                                  of 127
                                                                     128
                                                                                                           56




 1   saying was          that    sometimes       he buys      and sells          nonperishable

 2   food.


 3                  THE    COURT:     All    right.          That’s all          I       had.


 4                  Did you have       any other            questions,          Hs.       Smith?

 5                  HS.    SHITH:     Just       one,      Your Honor,          triggered by

 6   what    --

 7                  THE    COURT:     Okay.

 8                  HS.    SMITH:     Just       one,      Your Honor,          that was

 9   triggered by what             you asked.

10                                    RECROSS-EKAMINATION

11   BY MS.       SMITH:

12   Q.       You didn’t ask          if his wife worked,                  did you?

13   A.       I    don’t recall,       but       it   looks       as    though       I    did not    ask

14   him that       question.

15                  MS.    SMITH:     Thank you,            Your Honor.

16                  THE    COURT:     All    right.          Hs.       Karase,       anything else?

17                  MS.    KARASE:     No,       Your Honor.

18                  THE    COURT:     All    right,        Hs.     Watson.           You may step

19   down.        Thank    you.

20                  Ms.    Karase?

21                  HS.    KARASE:     Your Honor,            to       add to    the       government’s

22   evidence,       I    do have    just    a    few items            to proffer.

23                  First,       with respect         to    the passport             issue      that was

24   raised at       the    opening of       the      detention hearing                   last week,

25   moments before             the hearing began,            I    was provided with                the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 57
                                                               58 of
                                                                  of 127
                                                                     128
                                                                                                             57




 1   information that           the    defendant had in his                   possession his

 2   French passport,           of which we provided copies,                         and that was

 3   seized by the        FBI.

 4                 When the      FBI    agents       notified the             French consulate

 5   to   report    of Hr.      Cilins’ arrest,             as    they’re required to                  do,

 6   they provided some biographical                       information,             including the

 7   passport number           they had seized.                 The    report       that was

 8   returned back to           them from a Hs.             Pasqual          Garcia was         that      that

 9   passport was        not    registered,          and    for       the    record,      that’s the

10   passport      ending      in Nos.       8523.

11                 HS.   SMITH:        Your Honor,          can we have             clarification

12   which   (unintelligible)               passport,       just       for    the    record?

13                 HS.   KARASE:        Yeah.        And    I    think       I might have

14   actually just        --    just misspoke          on that.              This    is   the    2   --    the

15   passport      that was      issued in 2008,                and it’s ending in               4852.

16                 THE   COURT:        All    right.

17                 MS.   KARASE:        Sorry about             that,       Your Honor.

18                 THE   COURT:        And you       said 2008,             correct?

19                 MS.   KARASE:        Yes,    that’s correct.

20                 The   agents,       of    course,       were       concerned when they

21   heard that      this passport was               not    registered,             and admittedly

22   may have      assumed,      and    I    certainly assumed,                that not

23   registered equated to              invalid or          somehow had other nefarious

24   meaning.

25                 They located the photocopy of                        the passport            in a
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 58
                                                               59 of
                                                                  of 127
                                                                     128
                                                                                                                58




 1   briefcase          for    the passport          issued in          2007,       which has          the    last

 2   numbers       of    6794.        That’s the passport                   that Hs.       Smith has

 3   produced in court                today that          I    had an opportunity to                   review

 4   over    the break.

 5                  Agents       ran that passport                   number by the          French

 6   consulate          and were       told that          that passport was                registered,

 7   that    the passport             ending    in    4852       was    in    fact validly issued

 8   and    is    valid       from the       dates   October           21st,       2008,    to    October

 9   20th,       2018.

10                  As    I’ve mentioned,             I       had the       opportunity to             examine

11   the    other passport             that was       locked up             in a    safe    in    France,

12   and that’s the             2007    passport          ending       in    6794.     This passport

13   reflects       extensive          travel,       including numerous                trips       that       the

14   defendant          took to       Guinea    in 2009          and as       recently as          December

15   2012.

16                  He    seems       to have been using the                   2008-issued

17   passport when he             travels       to   the United States,                    for    the most

18   part,       according to          the    stamps          that   are     included therein.

19                  Your Honor,          I’ll also proffer,                   and we       covered this

20   a    little bit          in the    cross-examination of Hs.                      Smith,       but       there

21   are press          accounts       that    report          that Hamadie          Toure was          in    fact

22   the wife       of    former       President          Conte.        I    don’t believe             this    to

23   be    a material          fact    in any regard.                However,        the    evidence          that

24   the    defense       seems       to be    relying upon             that       she was       not    his

25   wife    includes press             reports,          so    I’d just       like    to proffer             that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 59
                                                               60 of
                                                                  of 127
                                                                     128
                                                                             59




 1   there are also press reports that report that she was his
 2   wife.
 3              With regard to the April 14th meeting at
 4   Jacksonville airport, I’ve previously proffered that was
 5   surveilled by agents and also video and audio recorded.               That
 6   was a meeting between Mr. Cilins and the confidential witness
 7   that took place in French.
 8              An issue has been made about the $20,000 in cash
 9   that Mr. Cilins brought to that meeting.          I submit to Your
10   Honor that that cash was packaged in various Western Union
11   envelopes -- I’m sorry, Wells Fargo Bank envelopes and that
12   Mr. Cilins can be seen on the video and by agents -- and was
13   seen by agents showing the confidential witness the money.
14   Also no documents were exchanged at that meeting.
15              You’ll recall it’s the government’s position that
16   all the while Mr. Cilins was urgently seeking the production
17   of documents for their ultimate destruction and he had agreed
18   to provide money in order for the exchange of these
19   documents.    Of course, it makes sense, then, since the
20   confidential witness failed to provide the documents at that
21   meeting, failed to actually turn them over to Mr. Cilins,
22   that he in turn failed to turn over the cash that he showed
23   the confidential witness.
24              If I may have just a moment.
25              THE COURT:    Yes.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 60
                                                               61 of
                                                                  of 127
                                                                     128
                                                                                                                   6O




 1                  HS.    KARASE:           Your      Honor,    that’s all            I    have    by way


 2   of   supplemental        proffer,            of   course,        subject         to


 3   cross-examination             by Hs.         Smith,       and    I   do    have       argument.


 4                  THE    COURT:        Yes.


 5                  Hs.    Smith,       do    you      have    any    additional            questions?


 6                  MS.    SMITH:        I    do.

 7                  THE    COURT:        Okay.

 8                  MS.    SMITH:        Your Honor,            I’ll begin with the

 9   passport.           I’ll tender          what     Hs.     Karase         looked       at    during      the


10   break    and    ask    her    to    identify         the    Guinea               stamps       from


11   Guinea.        She    indicated          that     there     was      a    2012    entrance         in    this


12   passport.


13                  HS.    KARASE:           Your      Honor,    on       December         18th,    2012,


14   there’s an          entrance       into      Sierra       Leone,         which    is       right   next       --


15   next    to   Guinea.         Also       on   January       15th,         2013,    there’s an            entry


16   stamp    for    the    same.


17                  THE    COURT:        What was         that       last      date?        I’m sorry.

18                  HS.    KARASE:           Looks      like    it’s January               15th of

19   2013    --


20                  HS     SMITH:        Ms. Karase --
21                  HS     KARASE:           -- for a one-month stay.
22                  HS     SMITH:        Ms. Karase --
23                  HS     KARASE:           Hold on.          I’m not finished yet.
24                  HS     SMITH:        Okay.          Go ahead.
25                  MS     KARASE:           And then the Republic of Guinea is
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 61
                                                               62 of
                                                                  of 127
                                                                     128
                                                                                                                              61




 1   Harch    21st,         2009,       with       an    entry          stamp.           Also December 3rd,
 2   2008;    also         November          27th,       2008.           There’s a visa that’s
 3   reflected         for       Harch       3rd,       2009.           It looks like there are two
 4   separate       visas         here       for    the    same          date          for    Guinea.        And    then


 5   there    are      several          entries          for       other         countries           in    Africa,       it


 6   looks    like,         in    the       2007/2008          time          frame.


 7                  HS.      SMITH:           Hs.       Karase,          I       believe       I    asked    you    not


 8   to    detail      every          entry,       which       I    appreciate                you    doing,       but    to


 9   ask    you   to       detail       the    Guinea          entries             for       December       --    for


10   2012.


11                  Okay.             You    testified             to    the       Court       and proffered             to


12   the    Court      a    few minutes             ago    that          he      had     entered          Guinea    in


13   December       of      2012.           That    is    indeed             not       the    case,       according       to


14   the    passport,            is    it?


15                  HS.      KARASE:           According                to       the    passport,          he’s


16   entered,       on      December          18th,       2012,          Sierra          Leone.


17                  MS. SMITH:                But Sierra --
18                  MS. KARASE:                My understanding is it’s the immediate
19   neighbor to Guinea.

20                  MS. SMITH:                But you told the Court there was a
21   Guinean --            there was          a Guinean entry                      for       2012.

22                  That         is    not present             in that passport,                      is    it?

23                  HS.      KARASE:           I    don’t see                a    stamp       from December of

24   2012    showing         that he          entered Guinea,                      just       the neighboring

25   country.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 62
                                                               63 of
                                                                  of 127
                                                                     128
                                                                                                           62




 1                 HS.    SHITH:     Okay.       And there             are    lots    of

 2   neighboring African countries                    to    Guinea,          aren’t there?

 3                 MS. KARASE:           There are, yes.

 4                 MS. SMITH:        But there is -- contrary to your
 5   representations         to    the   Court,       there       is   no     Guinean entry and

 6   no   evidence       that he    entered Guinea               in 2012,       is    there?

 7                 HS.    KARASE:        I’m not      sure       of what       other evidence

 8   maybe         that    there may be        that he was             in     fact    in Guinea       in

 9   2012.     I   know he was       conducting business                     there,    or    at   least

10   there’s evidence            that he was       conducting business                     there,    but    I

11   don’t have         anything    in the passport               that       you’ve presented

12   today.

13                 HS.    SMITH:     Okay.       And in          fact,       though,       your

14   testimony was         the passport would show that he was                              there.

15   Isn’t that correct?

16                 MS. KARASE:           That’s correct.

17                 MS. SMITH:        In    fact,      in the       2007       passport       there’s

18   no 2012 Guinean entry, is there, either?
19                 MS. KARASE:           You actually had it.                   I didn’t have a
20   chance to look at it because you had it.
21                 There’s a Harch          19th,      2012.           I’m not sure -- I
22   can’t read the         top part      of   that        stamp.        I’m not sure where
23   that    one   is    from.

24                 MS.    SMITH:     What      page    is    that       stamp    on?


25                 MS.    KARASE:        It’s page         10.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 63
                                                               64 of
                                                                  of 127
                                                                     128
                                                                                                                        63




 1                  HS.    SHITH:     Are       you       referring to                the       entry      from

 2   Canada?

 3                  MS. KARASE:           Yeah,       looks       like          it.


 4                  MS. SMITH:        So       it’s not          Guinea          then.


 5                  MS. KARASE:           It    doesn’t appear                   to       be.     It’s cut
 6   off, but no, it does not appear to be.                                      It appears closer to
 7   Canada.
 8                  HS.    SHITH:     Can you             identify anything else                           in that

 9   passport       that    shows    an entry to             Guinea            in December              2012?

10                  MS. KARASE:           No,    I    don’t see                anything.


11                  MS. SMITH:        I’m sorry.                 Or       in    2012       at    all?


12                  MS. KARASE:           No.        He    had    trips          to       Dakkar      in    2012,


13   which    is    another       South    African          country,             I    believe,          and   to


14   Cape    Point,       South    Africa.


15                  MS.    SMITH:     And       you’re aware                   from       your


16   investigation          that    Hr.    Cilins          does       a   lot        of   business         with


17   African       countries,       aren’t you?


18                  MS. KARASE:           I’m not personally aware                               of   that,       no.

19                  MS. SMITH:        Your       agents          are not             aware       of   that?

20                  MS. KARASE:           I’m not          sure.

21                  MS. SMITH:        Okay.           Have       you attempted to verify

22   that    CFW does       import/export with                   several             South African

23   countries?

24                  MS. KARASE:           No,    I    have       not.


25                  MS. SMITH:        Okay.           Do    you       know       if       your    agents      have
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 64
                                                               65 of
                                                                  of 127
                                                                     128
                                                                                                                     64




 1   verified that he                does business with                      several          South African

 2   countries?


 3                     HS.    KARASE:           No,    I    do   not.


 4                     THE    COURT:        Did       you    say       CFW    or       CWF?


 5                     HS.    SMITH:        Yeah,          but    --    CWF,       CFW,       whatever   the


 6   name    of    --


 7                     THE    COURT:        It’s the             same    thing?


 8                     MS.    SMITH:        Same       thing.           If    I    said       it   backwards,    I


 9   said it       the wrong way,                Judge.

10                     THE    COURT:        Well,          we’ve used             CW    and    I   didn’t want


11


12                     MS. SMITH:           I    don’t want             to    confuse          the   record.     If

13   I   said     CF    I    meant    CWF.


14                     Have    you    --    well,          you    said       that       the    April   14th


15   meeting       was       actually       video          and   audio        surveilled.


16                     Who    surveilled          that       for       the    FBI?


17                     MS. KARASE:              There were multiple agents present,
18   Ms. -- Agent Martinez.                       I can tell you Special Agent Eric
19   Adams      was     one    of    those who was watching                            -- who was watching

20   and that          it was       audio       recorded.

21                     HS.    SMITH:        And which one                of       those       agents   has

22   completed the             transcripts,                the English draft                   transcripts?

23                     MS. KARASE:              I’m not sure.
24                     MS. SMITH:           Okay.           Which one of those agents speaks
25   fluent       French and Guinean Creole                            French?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 65
                                                               66 of
                                                                  of 127
                                                                     128
                                                                                    65




 1              HS.   KARASE:    I’m not     sure.

 2              HS.   SHITH:    In   fact,   do   any of   those   agents   speak

 3   French?

 4              MS. KARASE:      I don’t know.        I know that there was a
 5   French interpreter that was on site though that was
 6   assisting.
 7              MS. SMITH:      Is that the young lady that was in the
 8   back of the room the other day, the cocoa-colored skin, very
 9   thin, young, pretty young lady who was sitting in the second
10   row?
11              MS. KARASE:      She was present there on April 15th --
12   April 14th.
13              MS. SMITH:      Is she an agent or is she an
14   interpreter?
15              MS. KARASE:      She’s an interpreter.

16              MS. SMITH:      Okay.    Certified in French or in
17   Guinean Creole?
18              MS. KARASE:      I’m not sure.
19              MS. SMITH:      You don’t know what language she’s
20   certified in?
21              MS. KARASE:      I do not.
22              MS. SMITH:      Do you know if she’s certified at all?
23              MS. KARASE:      I do not.        I know that she’s employed
24   by the FBI.      I believe she’s a           she works for the FBI, and
25   that’s -- her role is an interpreter, but I don’t know what
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 66
                                                               67 of
                                                                  of 127
                                                                     128
                                                                                          66




 1   certifications        she holds.

 2                 HS.   SHITH:     Okay.     What    evidence   do   you have    to

 3   prove    that   any of   the   docs     that Hamadie    Toure was    attempting

 4   to    sell,   give,   blackmail,       or whatever    term or    that Hr.     Cilins

 5   was    attempting to purchase were              actually real,    bona     fide

 6   documents?

 7                 MS. KARASE:       I don’t know that that matters at all.

 8                 I would object to relevance, Your Honor.

 9                 THE COURT:       Well, if you don’t know, you can just
10   say you don’t know.
11                 MS. KARASE:       I don’t know.
12                 MS. SMITH:       You don’t know that they were real or
13   if they were fakes.
14                 MS. KARASE:       Other    than the value      that   your    client

15   put on them, no, I don’t.
16                 MS. SMITH:       Okay.     You’ve listened to the tapes, or
17   agents have listened to the tapes, and have heard Mamadie
18   actually admit to not being married to Lansana Conte?
19                 MS. KARASE:       I don’t know.
20                 MS. SMITH:       Why did you presume and tell Ms. Watson
21   that there was an Israeli passport or there was some travel
22   to Israel?
23                 MS. KARASE:       We have information about your
24   client’s extensive relationship with Beny Steinmetz and
25   believe that he has ties to Israel.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 67
                                                               68 of
                                                                  of 127
                                                                     128
                                                                              67




 1              MS. SMITH:    Do   you have   any evidence    of any travel

 2   to Israel?

 3              MS. KARASE:    There are a couple stamps in the
 4   passport you presented that I can’t make out.             I don’t know
 5   what language they’re in.        I don’t know if that is         if that
 6   reflects travel stamps to Israel or not.
 7              MS. SMITH:    You don’t know if it’s Arabic or
 8   Hebrew?
 9              MS. KARASE:    I do not.
10              MS. SMITH:    And the stamps you’re referring to have
11   French, and they’re on page, I believe, 30?
12              MS. KARASE:    I only had a few minutes with it over
13   the break, so I think that there were a few that were in this
14   language that I don’t recognize.         Page 30        and I’d ask if
15   we could get a copy of this for admission into the record

16   since we’ve had so many references to it.
17              I believe it is just on page 30.        I haven’t gone
18   through every page, but I believe that it was just on page
19   30.
20              MS. SMITH:    And it’s your        it’s your admission
21   today that there were no documents exchanged or destroyed
22   from between the time this investigation began and today’s
23   date; is that correct?
24              MS. KARASE:    No, it’s not correct.
25              MS. SMITH:    Okay.    What evidence do you have that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 68
                                                               69 of
                                                                  of 127
                                                                     128
                                                                           68




 1   documents were actually destroyed?        You testified a few
 2   minutes ago that no documents had ever been exchanged.
 3              MS. KARASE:    I testified that no documents were
 4   exchanged on April 14th --
 5              MS. SMITH:    What evidence do you have --
 6              MS. KARASE:    -- of 2013.
 7              MS. SMITH:    Okay.   What evidence do you have that
 8   between your -- March, when Mamadie Toure and Mr. Cilins
 9   began talking in March, and April 14th that any documents
10   were destroyed?
11              MS. KARASE:    It’s my understanding -- well,
12   destroyed, I don’t.      I don’t know.    But it’s my
13   understanding -- you asked me whether documents were
14   exchanged or destroyed, and it’s my understanding that our
15   confidential witness did provide some documents, some, I
16   believe, copies of documents, to Mr. Cilins at one of the
17   earlier meetings.
18              MS. SMITH:    That’s not reflected in the complaint,
19   is it?
20              MS. KARASE:    No, but every fact of the
21   investigation is not reflected in the complaint.
22              MS. SMITH:    And, in fact, Ms. Mamadie Toure is
23   seeking immunity for her criminal acts in regard to the
24   underlying Federal Corrupt Practices Act investigation; isn’t
25   that correct?
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 69
                                                               70 of
                                                                  of 127
                                                                     128
                                                                                                                         69




 1               HS.       KARASE:           I    can       tell    you       that    a    confidential


 2   witness    --    that    our       confidential                witness          is   working           with    the


 3   government       in   hopes        to       obtain       some      benefit           regarding          prior


 4   criminal    conduct.


 5               HS.       SMITH:        In regards                to    the    complaint.

 6               HS.       KARASE:           That’s right.

 7               HS.       SMITH:        And you have                   no    evidence          that    she was

 8   threatened, harmed, or there was any physical force applied
 9   to her?

10               MS.       KARASE:           Can       you    be    a    little       bit      more     specific?


11               THE       COURT:        Are       you       talking          about       as    to   Hr.     Cilins?


12               MS.       SMITH:        Excuse             me?


13               THE       COURT:        Are       you       talking          about       as    to   Hr.     Cilins?


14               MS.       SMITH:        As       to    Hr.       Cilins.


15               Did he       threaten her?

16               MS. KARASE:                 I don’t know.
17               MS. SMITH:              You have no evidence that he harmed her
18   between Harch -- between the                            time       your   investigation began

19   and currently,          that he’s ever harmed her.

20               MS.       KARASE:           I    don’t know whether                      he   has     or    not.


21               MS.       SMITH:        BSGR          is    a multinational                   company?


22               THE       COURT:        Are       we       getting          outside       the       rebuttal       at


23   this    point?


24               MS.       SMITH:        We probably are,                      Your Honor.              I    think       I

25   can    proffer    that.        I    think          she’s argued sufficiently to                               that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 70
                                                               71 of
                                                                  of 127
                                                                     128
                                                                                                            7O




 1   previously.


 2                If    I    can    have       just   a   moment,       I    think       I’m done.


 3                THE       COURT:        Yes.
 4                MS.       SMITH:        Your Honor, I’m done.
 5                THE       COURT:        All right.            What about these passports,
 6   now?    It   seems       like we          should have        copies       of    them for     the

 7   record.

 8                MS. SMITH:              I    have   a   copy    that       I’ll provide        to   the


 9   Court   of   the       2008.     I       believe     the    2007       we’ve already        --   I


10   don’t know if we put that one in the record,                                    a   full,

11   complete,     color

12                MS. KARASE:                 I think we’ve reversed it.                     You’ve
13   produced today the 2007.
14                MS. SMITH:              Yes.
15                MS. KARASE:                 I have the 2008 --
16                MS. SMITH:              I did.
17                MS. KARASE:                 -- that was seized from him, and I
18   thought that we previously provided copies for the Court, but
19   perhaps not.
20                MS. SMITH:              We provided black and whites.                          I’m not
21   sure we provided colors.
22                THE COURT:              I’m not sure it was the complete
23   passport, but let’s -- let’s -- why don’t we just get that
24   organized while we take a break.                            I want the interpreter to
25   have a little break before we start arguing, or if there’s
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 71
                                                               72 of
                                                                  of 127
                                                                     128
                                                                                                                                    71




 1   any       additional                proffer.


 2                        MS.       SMITH:              I    don’t believe            there’s any             additional


 3   proffer          on          our    part.


 4                        THE       COURT:              All    right.       And then,          Hs.       Chaddock,

 5   could you just make                            sure we have whatever                    exhibits we              need to

 6   have,       and then we’ll proceed probably in about                                                15 minutes,

 7   all       right?

 8                        COURT          SECURITY OFFICER:                      All    rise.

 9                        (Recess             from          11:27   a.m.    until       11:47       a.m.;       all

10   parties present.)

11                        COURT          SECURITY OFFICER:                      All    rise.        This      Honorable

12   Court       is back                in    session.

13                        Please be                seated.

14                        THE       COURT:              All    right.       It    looks      like we have                 all

15   of our          exhibits.                    Let me       just   see.

16                        I       feel       like       I’m missing         something.              Do    I   have        a    --

17   do    I   have           a    copy of          the       -- both passports?

18                        You have                the       other one.          Okay.

19                        HS.       SMITH:              Your Honor,         I’d like         to move           that       into

20   evidence.                    It’s the          2007      passport          that    I   told Your Honor                    I

21   had this morning.                            Also with --             as    to page       30    and 31,          I       can

22   tell       --    I       can assure                the   Court     that      it’s not Hebrew.

23                        It       looks          to me       to be North         --    it’s Arabic,             is what

24   the writing                   is.        Hy client has             indicated,           after        I   showed it

25   to him,          that          it       is    actually Horocco,                  and the       stamp would
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 72
                                                               73 of
                                                                  of 127
                                                                     128
                                                                                                                                     72




 1   indicate          it probably would be                         a North African country because

 2   it uses          the word          sortie,          which       is       French       for       leaving,          entree,

 3   which       is    French          for    entering,             and then          it       has    the Arabic.                    So

 4   that    is       the    one       that was mentioned that                            she was          unable       to

 5   read on pages             30       and 31.

 6                     THE    COURT:           All       right.           I    don’t even             know if          I’ve

 7   received any of                   these.        I    know you all                have          submitted all                of

 8   these       exhibits.              Why don’t I             just          quickly run through what

 9   the    exhibits          are,       and       I’ll make          sure       that          if    there       are    any

10   objections,             they can be             lodged,          and then             I    can decide whether

11   we’ll receive             them.

12                     Let me          start with the                government’s exhibits.                             We

13   have Exhibit             1 was          the   --     or    is    the       first page                of the

14   passport          of Hr.          Cilins      that        --    this       is    the       6794;       is    that

15   right?

16                     MS. SMITH:              We’ve used the year, judge, so we don’t
17   get confused.                 I    think      it’s the           2000


18                     MS. I<ARASE:                That’s the             2007       one,       yes,       Your    Honor.


19                     THE COURT:              Yes.        You       can       barely          see    2007,       but       I


20   see    it here,          and then the                expiration             is       2017,       so    that       is       the

21   front,       basically,             page      of     that.

22                     And then Government’s Exhibit                                  2    is       the    front page

23   of    the    2008       passport.             And then Government’s Exhibit                                   3    is       a

24   color       copy of       the       2008      passport.

25                     Those       are       the    three       government                exhibits;          is    that
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 73
                                                               74 of
                                                                  of 127
                                                                     128
                                                                                                                           73




 1   right,    Ms.       Karase?

 2                  MS.    KARASE:           Yes,          Your Honor.                    And to       the    extent

 3   they’ve only been marked                         for       identification purposes,                            I’d

 4   hereby move          them into          evidence.

 5                  THE    COURT:        All          right.           And is             there       any objection

 6   to    that?

 7                  MS.    SMITH:        No,          Your Honor.

 8                  THE    COURT:        All          right.           So    Government’s Exhibits                        1,

 9   2,    and 3 will be          received.

10                   (Government’s Exhibits                        1    through                3 were       received      in

11   evidence.)

12                  THE    COURT:        All          right.           Now,          in       terms    of    the

13   defendant’s exhibits,                   Composite Exhibit                            1   are     the

14   documents       --    or Exhibit             1       is made up             of       the    documents         related

15   to    the property that             the          defendant             is       offering to post.                   Then

16   Defendant’s Exhibit                2,    a       composite             exhibit,             is    the          is   the

17   information concerning the passport.                                         Again,            I’m looking at

18   the    number,       but    this    is,          I   think,        the          2007       passport.

19                  Is    that    right?

20                  HS.    SMITH:        Hay          I    just    take          a    look at          it?

21                  THE    COURT:        Yes.              Yes.        And the                second page          is

22   French,       and the       first page,                I   believe,              is      the     translation.

23                  HS.    SMITH:        Actually,                Your Honor,                   just    to    correct

24   the    record,       it    actually applies                   to both passports                         --

25                  THE    COURT:        To both.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 74
                                                               75 of
                                                                  of 127
                                                                     128
                                                                                                                  74




 1                  HS.    SHITH:           --    and it       certifies          that both were

 2   legally issued in                France          in his   hometown,              and so   it’s for

 3   both passports.

 4                  THE    COURT:           All       right.       Thank you.

 5                  And then Defendant’s Exhibit                             3   is    from the

 6   consulate,          the    French consulate,                  in Atlanta with             respect       to

 7   both passports,                and it       essentially states                   that both passports

 8   are    still    valid.

 9                  And then Defendant’s Exhibit                             4   is    the    letter   from

10   an assistant United States                         attorney in the                Southern District

11   of New York to Hagistrate                         Judge   Francis.

12                  And Defendant’s Exhibit                        5    is   a   color       copy of   the

13   2007    passport.

14                  Now,       have       I mentioned all               of   your      exhibits,

15   Hs.    Smith?

16                  MS.    SMITH:           Yes,       Your Honor,           and to      the    extent   that

17   they were       just previously identified and not moved into

18   evidence,       I’d move             them in at       this         time.

19                  THE    COURT:           All       right.       Thank you.

20                  Is    there       any objection?

21                  MS.    KARASE:              No,    Your Honor.

22                  THE    COURT:           All       right.       So    the     government’s --

23   excuse me,          Defendant’s Exhibits                  1       through        4 will   be   received

24   into    evidence          --    5,    I’m sorry.          I       said 4    and     I’m looking

25   right    at    the    number          5.     I    apologize.            It’s 5.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 75
                                                               76 of
                                                                  of 127
                                                                     128
                                                                                      75




 1                (Defendant’s Exhibits     1   through   5   were   received    in


 2   evidence.)
 3              THE COURT:     Now

 4              MS. SMITH:     Your Honor?

 5              THE COURT:     Yes.

 6              MS. SMITH:     With regards      to   the mortgage    documents,

 7   I don’t know.     Do we want to admit -- I guess it depends on
 8   what you’re going to do, if you’re going to grant bond or
 9   not, because those are actually signed mortgages, and I don’t
10   want to have them running out and around everywhere.
11              THE COURT:     Yes.
12              MS. SMITH:     So I don’t really know that I want to
13   admit those if you’re not going to actually grant bond.
14              THE COURT:     Yeah.   Let’s not -- let’s not admit
15   them as evidence.       They’re identified, so I’ll withdraw that.
16   They’re identified as Defendant’s Composite Exhibit i.
17              MS. SMITH:     Okay.
18              THE COURT:     And you have the originals right now?
19              MS. SMITH:     I do.   I have the originals that I gave
20   to you so that you could review them over the weekend.                     I do

21   have the folder here, so --
22              THE COURT:     All right.
23              MS. SMITH:     -- what I’ll do is I have copies we can
24   switch out for the identification purposes if we need to do
25   that rather than admitting originals, if Your Honor’s not
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 76
                                                               77 of
                                                                  of 127
                                                                     128
                                                                                                                                                 76




 1   going       to    grant                bond.


 2                     THE          COURT:              Well,          here’s --                   here’s what             I’m


 3   thinking          so       we          can    decide          how       we       want          to       spend       our    time


 4   together          for          the       next       hour          or    so.


 5                     I’m going                   to    listen             to    argument                   from both          of    you


 6   and    give       you          an       opportunity                to       say       whatever                you    want,       within


 7   some    time          constraint,                   only because                      I       have       hearings          this


 8   afternoon.                 And          then       I’m going                to    take             the   matter           under


 9   advisement.                    I       want    to       get       those          mortgage                documents          back          and


10   have    them          at       least          for       consideration                         as    I    go    through          them.


11                     I    have             inquired with                   the       court             in    Ocala       and       Orlando


12   how    they       go       about             posting          property,                   and       I    know             and    I       know


13   this    probably will                         look       terrible                on       a    cold       record,          but       things


14   are    just       done             a    little          different                in       Jacksonville.


15                     I    think             in    19       years          as    a    prosecutor,                   I    probably             saw


16   property posted                         less       than       five          times.                 It’s usually                      I


17   guess       it’s just                   usually          done          differently,                      and    so    sometimes             I


18   feel    like          we’re an                outpost             here,          Fort          Jacksonville                as    we      used


19   to    say.


20                     So       I       really want                a    little             more          time       to    study


21   those

22                     HS.          SHITH:              That’s fine.

23                     THE          COURT:              --    in connection with what                                     I’ve been

24   advised by the                         other       courts          on how they handle property,                                           and

25   I    want    to       consider                that       all       together with                         everything that has
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 77
                                                               78 of
                                                                  of 127
                                                                     128
                                                                           77




 1   been proffered, the documents and exhibits that have been
 2   submitted, and the argument that you all make.
 3              MS. SMITH:    And, Your Honor, with regards to the
 4   mortgage documents, as I said, we do need            if you’re going
 5   to use them, they’re going to need to have some typographical
 6   corrections.

 7              THE COURT:    Yeah.
 8              MS. SMITH:    I think Ms. Karase pointed out this
 9   morning that there’s actually a value problem on the one
10   page.   Looks like somebody copied it over.         It only changes
11   the value by $80,000, so it’s not significant in the amount
12   of property we’re talking about.
13              But Judge Baker is the go-to man in Orlando, if
14   you’re not aware of that.        He’s the one --
15              THE COURT:    Oh, no, I’m -- that’s who I’ve gone to.
16              MS. SMITH:    These are the documents he’s had us
17   prepare for him dozens of times, so
18              THE COURT:    I thought so once I -- once I received
19   the information on how he does it, it looked to me like you
20   probably had conformed to the way that he accepts those
21   documents.
22              And then if you can -- and if you can’t do it
23   now -- I haven’t done it yet, but if you could total the
24   value of what the properties are worth just at some point so
25   we have that.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 78
                                                               79 of
                                                                  of 127
                                                                     128
                                                                                                                                78




 1                     HS.    SHITH:           I    can    do    that.


 2                     And,       Your    Honor,          with    regards            to    the    mortgages,               we


 3   don’t have             the    one    for       the    residence,               the    vacation             residence.


 4                     THE    COURT:           The    Turnberry?

 5                     MS.    SMITH:           The    Turnberry.

 6                     Obviously if Your Honor was                                 going to       grant             and

 7   allow             and accept             that    as    surety,            I    would prepare                   the

 8   mortgage          documents          in conformance with whatever                                 rules          that

 9   need to be                   and    I’ll go          ahead and take                  responsibility                  for

10   preparing them and get                         those       to Your Honor,                  you    know,          subject

11   to Hs.       Karase          seeing them.

12                     THE    COURT:           All    right.           All         right.        Thank you.

13                     All    right.           Well,       Hs.    Karase,            any other

14   housekeeping             matters          before       you       begin         your       argument?


15                     MS.    KARASE:              Yes,    briefly,            Your       Honor.           You


16   mentioned          that       you    will       take       the    matter         under       advisement.


17                     Do    you    have       an    expectation               as    to    when       you may wish


18   to    see    us   back?            The    only       reason       I   ask       is    I    have       an


19   appointment             out    of    the       office       that      I       can’t miss          at       3    o’clock


20   this    afternoon.


21                     THE    COURT:           No.        No.     I    was         thinking       we       have       this


22   set    for    Honday          for    the       preliminary            hearing,             and    I    think         the


23   record’s clear                about       my miscommunication                        on    that,       and       I


24   apologize          again       for       it.


25                     But    I    have       it    set    on Honday,               and    so    I’m thinking
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 79
                                                               80 of
                                                                  of 127
                                                                     128
                                                                           79




 1   that by Monday at the appropriate time I’ii have made a
 2   decision, so I’m going to use this weekend, or at least part
 3   of it, to review all of these matters.
 4              MS. KARASE:    Yes,   Your Honor.

 5              THE COURT:    All   right.   Any other housekeeping

 6   matters?
 7              MS. KARASE:    None from the government.
 8              THE COURT:    All right.     Well, then, you may proceed
 9   with argument.

10              MS. KARASE:    Your Honor, in examining the 3142(g)
11   factors under Title 18, we look to the nature and
12   circumstances of the offense charged, which is factor i, and
13   also factor 2 is the weight of the evidence against the
14   person.    Given the facts of this case, I’d like to take both
15   of those factors together, because I think they are
16   intertwined significantly.
17              We’ve heard a lot throughout the hearing about
18   events that happened as early as 2002, 2003, 2005, and it
19   makes for a very interesting story, frankly.          As Ms. Smith
20   pointed out, she’d only been on the case for about a week and
21   a half, and the same is true for me, so we both have had some
22   getting-up-to-speed work to do.
23              However, I think that the critical time period that
24   we need to focus on begins in early March 2013.           Despite the
25   interesting story and significant motivation that is told by
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 80
                                                               81 of
                                                                  of 127
                                                                     128
                                                                                                        8O




 1   the preceding years,             the    important       time    frame      is   what

 2   happened beginning          in early Harch 2013.

 3               We    know    from the       evidence       that    the    defendant had

 4   multiple    communications with the                   confidential witness,                 and

 5   it’s disclosed that             that    confidential witness               is   hoping to

 6   receive    from --       some benefit          from that person’s assistance

 7   with    law enforcement.

 8               That witness          assisted the          FBI    with three         recorded

 9   telephone       calls    that    are    specified in the             complaint,        and

10   those    took place       on Harch       15th,      Harch     16th,    and Harch        20th of

11   2013.     There were various             negotiations          that    took place           all

12   having to       do with the       return and the             destruction of documents

13   relating to mining concessions                      in Guinea.

14               Now,    there’s been             some    discussion about whether or

15   not    these were valid contracts                   or originals       or whether           they

16   had been altered,          but    it’s clear          from the       communications           that

17   this witness       had --       that    --    I’m sorry,       that    the      confidential

18   witness    and Hr.      Cilins     had that          these    documents,        whatever

19   Hr.    Cilins    believed the witness                to have,       were   of    great value.

20               I    had mentioned in my cross-examination of

21   Hs.    Smith a    reference       to paragraph          16    (c)    on page      10   of    the

22   complaint       in which there’s an             individual          identified as           CC1

23   who’s further disclosed as                   a high-ranking          individual within

24   the    Entity.     It’s represented here                that Hr.       Cilins      told the

25   confidential       witness       that    of    course,       this    high-ranking
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 81
                                                               82 of
                                                                  of 127
                                                                     128
                                                                                                                  81




 1   individual         within the Entity had agreed to                            the       sum of money

 2   that   the    confidential witness                   had requested,                and this          sum of

 3   money was         in    return    for    the    destruction of documents.

 4                 These       recordings,          these       conversations,                were    not

 5   taking place            in code.        There was          some    reference             in the

 6   telephone         calls    that Hr.       Cilins         did not wish to                 go    into

 7   specifics         on    the phone,       which       I    think the          Court       can    infer       the

 8   nefarious         nature,       then,    of    the       subject    of       their

 9   communications            due    to his       unwillingness             to    go       into    details.

10   However,      they did talk about                these       documents             on the

11   telephone.

12                 And we have          further       information             as       to    exactly the

13   subject      of    their    communications                from their          face-to-face

14   meetings,         at which Hr.          Cilins       clearly       felt more             comfortable

15   getting      into       specifics       in terms         of dollar           amount,          in terms       of

16   what he      expected the          confidential witness                      to    falsely tell             the

17   government         investigators,             as well       as    private          investigators,

18   and what he            expected to have          into       the    documents             that he       so

19   eagerly sought.

20                 Those meetings             took place          on Harch 25th,                   April

21   llth --      there were          actually two meetings                   on April             llth --       and

22   on the    date         of his    arrest,       April       14th.     Again,             these meetings

23   were not      conducted in code.

24                 Hr.       Cilins    offered to provide                a    script          to    the

25   confidential           witness     during the Harch 25th meeting to provide
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 82
                                                               83 of
                                                                  of 127
                                                                     128
                                                                                                         82




 1   the    confidential witness               with    answers      in case       the

 2   confidential         witness was          ever    questioned about            these prior

 3   contracts,       this prior         relationship         that       she had with the

 4   Entity.      Hr.     Cilins was       clearly acting on behalf                     of    the

 5   Entity in conducting these negotiations.

 6                 In paragraph          18(c)    of    the   complaint,          there’s a

 7   reference       to what Hr.         Cilins       and the      confidential witness

 8   should do       if    the American government                 got    involved.

 9   Hr.    Cilins    was    clear      that    they needed to           destroy the papers,

10   and this was          a preventative matter              in    light    of    a potential

11   investigation by the               government       of   the United States.

12                 The     conduct      gets    even more       egregious         at    the meeting

13   on April      llth,     2013.       The    confidential witness               reported that

14   the    FBI   had approached the witness,                   and Hr.      Cilins          indicated

15   repeatedly the need to               destroy the         documents       urgently.

16                 He was     informed that            there was         a pending grand jury

17   investigation,          as   the    confidential         witness       reported that            a

18   grand jury       subpoena was         threatened to be               served upon this

19   person.      And      in case      there was       any doubt,         a document was

20   provided in          French that      explained exactly what                  a    grand jury

21   is.

22                 Now,     the   defense has          intimated that because

23   Hr.    Cilins    was willing to            appear    in the United States                  knowing

24   of    a potential       investigation and then appear                    again          knowing of

25   the pending          investigation         somehow exonerates            him.           And,   Your
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 83
                                                               84 of
                                                                  of 127
                                                                     128
                                                                                                              83




 1   Honor,      I   submit       that    the    contrary is         true.      Once      he    learned

 2   of    the pending           investigation,          he became       all    the more

 3   desperate.            It became       all    the more       important          to   destroy the

 4   documents.

 5                   Now,       there’s been references               that,     well,      really the

 6   only thing           that has been critiqued about                   the meetings               and the

 7   recorded calls              that    took place         in Harch and April             of       2013 was

 8   that    the     government’s relying upon English                         summaries            of

 9   conversations              that    took place       in    French,    and that’s true.

10   But    as   I’ve mentioned,               these   conversations were not                   conducted

11   in code.         These       are    individuals          that   had a     longstanding prior

12   relationship.

13                   As    recently as          within the       last    year,       as Hs.         Smith

14   proffered,           they were       conducting          legitimate business

15   transactions           together.           They were       speaking       freely with one

16   another.        And Hr.           Cilins    was   clear with his           directions               to

17   destroy the           documents       and to      do     so urgently.

18                   He    emphasized the          importance         that he        needs      to be

19   present when           the    documents       are      destroyed.         He    suggested that

20   the    confidential witness may want                       to   deny having          ever been

21   married to           the    Guinean official             to whom the witness               was

22   married previously.                  He    instructed that          the    situation was

23   very urgent           and that       they had to meet            again     soon.          He    also

24   instructed that              she needed to          deny the       existence         of    any

25   contracts.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 84
                                                               85 of
                                                                  of 127
                                                                     128
                                                                                                                  84




 1                    Now,    there have been questions                            about whether          these

 2   contracts were valid or not posed by the                                       defense      through

 3   these proceedings,                  and all      of     these          challenges       are    overcome

 4   by the      fact       that    the    defendant was                willing to pay $1 million

 5   to   the    confidential witness                      for    the witness’s cooperation                      in

 6   following his            instructions.                 This       includes       the    instruction

 7   of   the    destruction of documents                         and the          denial    of previous

 8   affiliation with the mining concessions                                       and receipt          of money

 9   in return.

10                    At    the    end of    the meeting they discussed the

11   immediate         exchange          of money --

12                    THE    COURT:        This       is    on    4/11       still?

13                    HS.    KARASE:        On    4/11,          yes,       Your Honor.

14                    And they talked about                      --    this    is    actually the

15   second meeting that                  took place             on April          llth.    At     the    first

16   meeting they talked about how                           $1 million would change                      hands

17   as part      of       this    agreement.              But    at    the    second meeting on

18   April      the    llth,       the    confidential witness                      expressed a          concern

19   to Hr.      Cilins       about       receiving money now,                      and this       is    in

20   paragraph 22(a)               of page       16   of     the       complaint.

21                    Hr.    Cilins       said he’d see what he                      could do,          and he

22   tried to         get    $50,000       together          to       give    to    the    confidential

23   witness.          A subsequent meeting was                         arranged on April                14th,

24   just    three         days    later,    again,          at       the    Jacksonville

25   International Airport.                   Hr.          Cilins produced several                      envelopes
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 85
                                                               86 of
                                                                  of 127
                                                                     128
                                                                                                                                        85




 1   from    the       Wells       Fargo          Bank       containing             $20,000             in    United          States


 2   currency.


 3                     We    know       from       the       confidential                witness             and    from


 4   agents       that      Hr.        Cilins          offered          the    confidential                   witness          a


 5   peek    inside          the       bag    in    which          the    $20,000             in    cash       was       held.


 6   There       was    some       discussion                about       the       documents                   I    submit          a


 7   heated       discussion,                as    it’s been             relayed          to       me          and       the


 8   confidential             witness             was       not    willing          to    produce             the


 9   documents,             and    in    turn,          Hr.       Cilins       did       not       turn       over       the


10   $2o, ooo.

11                     The    offense             in    this       case       --    the       offenses             were


12   continuous             and    quite          egregious.              This          wasn’t a             single


13   instance          of    obstruction.                    This      was     repeated             contact             and


14   repeated          attempts          to       interfere            with        an    investigation.                       The


15   recordings             that       have       taken       place       in       this       case       make       this       a


16   very    strong          case       against             the    defendant.


17                     So    going       back          to    the       factors,          factor          No.       2,    this       is


18   a    very    strong          case       against          the      defendant,              Cilins.              And


19   because       of       the    nature          of       the    offense,             the    continuity                of    it,


20   how    egregious             it    was             he    blatantly             told       the       confidential


21   witness       to       lie    and       did       so    in    writing          by producing                   an


22   attestation             to    her       for    her       to       sign    --       make       the       offense          all


23   the    more       egregious.                 Factors          1    and    2    certainly                weigh       in    favor


24   of    detaining          this       defendant.


25                     We    also       look       at       the    history          and       characteristics                      of
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 86
                                                               87 of
                                                                  of 127
                                                                     128
                                                                                                                86




 1   the person,            and we     don’t know of              any prior       arrest history

 2   that Hr.         Cilins      has,    but we       do    know about          his       first    encounter

 3   with    law enforcement here                 in the United States.                       When he’s

 4   interviewed by pretrial                    services,         by a veteran officer who

 5   has    14   years       on the      job,    he    fails       to    disclose          several       facts.

 6                    And Officer Watson had no                        doubt    that       they were

 7   communicating            freely and that               Defendant          Cilins      understood

 8   exactly what was being asked of him and that he was

 9   communicating appropriately to                          indicate          that he understood

10   her.

11                    He    failed to      disclose          that       he had another passport.

12   When asked about his passport,                          he   only identified the                    one

13   that had been            seized by the            FBI.       When asked about                 the    assets

14   that he had,           he    left    off    the    two most valuable properties

15   that he      claims         to   own now,        and    I    say claims          to    own because

16   frankly      I    don’t know what            else may be             out    there       that he       owns.

17                    The    defense has         intimated that                this    could be          the

18   result      of    a    language barrier,               high blood pressure,                   but

19   Officer Watson told us                 that he          did not       appear under             any kind

20   of duress,            that he understood the                  questions          that were          asked,

21   and he provided great                 detail       about          the properties          that he         did

22   disclose.

23                    Conveniently,         he    forgot          to    disclose       the    two most

24   valuable properties,                 one    of which          is    valued at          five    times      the

25   amount      -- well,         significantly more.                    I won’t muddy the                record
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 87
                                                               88 of
                                                                  of 127
                                                                     128
                                                                                                                           87




 1   with my math,             but       significantly more                  than     the    other

 2   properties          that he has                disclosed.           Your Honor,             I    submit         that

 3   this    is    -- was          an    intentional             omission.

 4                     Now,    from the             cross-examination               that     the          defense

 5   conducted of Hs.                   Watson,          it    seems    they are       trying to               split

 6   hairs,       that,       "Well,       you didn’t ask him about                         --       you didn’t

 7   specify about whether                      it was property he                  owned alone                or

 8   property he             owned with others."                       The   five properties                   that he

 9   did disclose were                   also held in a                corporation’s name,                     and

10   clearly he          disclosed those,                      but he    failed to          disclose             the   two

11   most valuable properties.

12                     The    other       explanation that                   he’s provided is                  that    he

13   didn’t have             the    advice          of    counsel       --

14                     THE    COURT:           But       the    only reason,          though,             we   know

15   that he has             those       two    other properties               is     because he’s come

16   forward with             that,       right?

17                     HS.    KARASE:           He has,          in an       attempt    to persuade                  the

18   Court    to       release him on a bond and to                           offer     those             as

19   security,         which gets              to    another       factor      that’s included under

20   the    history and characteristics                            of    the person,             and that’s the

21   financial          resources          of       the       defendant.

22                     We’ve learned,                despite his             income    that          is    around

23   37,000,       I    think             let me          double-check --             $32,578             U.S.

24   dollars       annually,             he has          significant property.                       He    also has

25   other business                enterprises                that were      not    disclosed to
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 88
                                                               89 of
                                                                  of 127
                                                                     128
                                                                                                               88




 1   probation.           He    only identified one               company when he             clearly          is

 2   involved in many more based upon the                           evidence        gleaned         from

 3   the    detention hearing.

 4                  THE    COURT:       Can you        list    those     for me      then?          I

 5   mean,    I    know the       one   that he        listed in the          --   he    gave       to

 6   pretrial       services,       but what         are    the    other businesses                or

 7   companies       that he’s involved in?

 8                  MS.    KARASE:        Hollywood Beachfront                Townhomes,            LLC,

 9   and Pha       Investments,         LLC.

10                  Officer Watson             specifically asked him whether he

11   had any other             companies,       and he      said no.

12                  THE    COURT:       But he       did,     though          and I don’t want
13   to    credit him with          something          I   shouldn’t.         That’s why I’m
14   asking you now,             but he   did reveal          rental      income        from those

15   properties          owned by the          companies      that      you   listed.

16                  MS. KARASE:           He    did.

17                  THE COURT:          All     right.

18                  MS. KARASE:           He    did.       But we’ve also learned about
19   other business            ventures        that he had with Hamadie                  Toure,          and    I

20   don’t know the             specifics       of   those.       Hs.    Smith didn’t know the

21   specifics       of    those    in response            to my questions,             but    they

22   included activities beyond just                        consumer products.                 I    believe

23   she mentioned him opening a                     school       and other        activities            that

24   he was       involved with her             as   recently as         the past        year.

25                  So    this    would be beyond the               disclosure          that he          gave
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 89
                                                               90 of
                                                                  of 127
                                                                     128
                                                                                                                      89




 1   to pretrial          services          regarding his             affiliation with just                        the

 2   one    company or          at    least business               that        the    one    company          in

 3   which he       is    involved conducts.

 4                  Also       the    government             has proffered that                   he has       a

 5   very close personal                   relationship with Beny Steinmetz,                                  of Beny

 6   Steinmetz       Group Resources,                  who,       by the        defense’s own

 7   admission,          is    one    of    the wealthiest men                   in    Israel.

 8                  So    getting back to                   the   financial           resources

 9   component       of       the history and characteristics                               of    the person,

10   he has       access       to    significant            financial           resources,          in addition

11   to    the    fact    that he’s able               to     afford a 24-hour                   guard,       so he

12   says,       which    frankly,          Your Honor,            if he        can    find the          financial

13   resources       to pay          for    someone         to    guard him 24              hours,       he

14   certainly can             find the         financial          resources           to pay someone               to

15   get    him out       of    the    country,         which        is    the primary concern of

16   this    detention hearing.

17                  The       government          is    seeking his             detention based on

18   risk of       flight,          and his       financial          resources,             his    extensive

19   financial       resources,             are    indicative             of    the    ability to             flee.

20   Once    this    defendant             is   gone,       he’s gone.               If he makes          it back

21   to France, we can’t extradite him.                                   We    can’t get          him back


22   here.
23                  Now,       we’ve heard             an    offer    of       electronic monitoring.


24   I    spent    the better part                of   last       evening on the phone with

25   marshals       and       FBI    agents       trying to          track down a                local
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 90
                                                               91 of
                                                                  of 127
                                                                     128
                                                                                                                                  9O




 1   defendant       who       was    under       24-hour          electronic                monitoring             who         cut


 2   off    his    bracelet          and    disappeared.                    He    has       yet    to    be


 3   apprehended,             and    he    doesn’t have                near       the       resources                   he’s


 4   quite    indigent          --    that       Hr.       Cilins          has.        He    didn’t have                the


 5   international             connections             that      Hr.        Cilins          has.        He    didn’t


 6   have    the    international                travel          that       Hr.    Cilins          has.


 7                  Of    course          Your    Honor’s aware                   Hr.       Cilins       is       not       a


 8   United       States       citizen       or       legal      permanent                 resident.              He’s


 9   identified          properties          in       Florida,             but    he       doesn’t have             any


10   other    ties       to    the    United          States       that          we’ve heard             about.


11                  Clearly          he    had    access          to       quite       a    lot    of    cash,          by


12   his    presentation             of    $20,000          in    cash       at       the    April       14th


13   meeting.        He       had    another          $1,000       on       his    person          at    the       time         of


14   his    arrest.


15                  THE       COURT:        Another          what?           I’m sorry?


16                  HS.       KARASE:        Another             $1,000          on    his    person          at    the


17   time    of    his    arrest          that    we    believe             to    be       travel       money.              Not


18   certain.


19                  He    is    looking          at    a    significant                amount       of       time,          and


20   for    someone       who’s never             done       time          before,          this    creates             a


21   strong       incentive          to    flee.        His       guideline                range    for       the


22   offenses       with       which       he’s charged                are       262    months          to    327


23   months.


24                  HS.       SMITH:        Your       Honor,          I    hate       to    object          at    this


25   point    in time,          but       that    is    not       the       actual          law.        There       is
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 91
                                                               92 of
                                                                  of 127
                                                                     128
                                                                                                                             91




 1   binding case             law that            --    so    I    object       to       that portion of              the

 2   proffer.


 3                    The     binding case                  law    of    this       court      and     every court

 4   in the country says it is capped at level                                             30.        I’ve spoken

 5   with    the      Sentencing               Commission.               I   have        the   case.           It’s


 6   Giovanelli out of the Second Circuit.                                           It’s followed by every

 7   circuit in the country, and it caps at level 30, which

 8   would            if convicted, if go to trial, would be 97 to 121

 9   months.          That’s without any reductions for acceptance if

10   he -- substantial assistance, minimal -- any other sort of

11   reduction.             That is with the -- the cap.

12                    I have spoken with New York, with the probation

13   office      in     New      York.           The    cap       is    level       30.


14                    THE     COURT:             All    right.


15                    HS.     SMITH:             And    I    will       provide          that,       but   I    do   want


16   to    lodge      that       as       an   objection.


17                    THE     COURT:             All    right.           Thank you.

18                    MS.     KARASE:             And,       Your Honor,             for what          it’s worth,

19   Hs.    Smith and            I    did talk about                   the    guidelines previously,                        and

20   I    went   through my calculation with her.                                         And when we            spoke

21   previously,            she had told me                   that,          "Oh,    yeah,       I    see where         you

22   came up with             that."             I missed --             I missed a certain                          the

23   offense       --      one       of    the    enhancements.

24                    In    any event,               the     statutory maximum sentence                              that

25   he’s facing on just                       one     of    the       counts       is    20   years
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 92
                                                               93 of
                                                                  of 127
                                                                     128
                                                                                                                           92




 1   imprisonment,               so he’s looking               at     significant             time.

 2                    I mentioned his                   lack of       ties       to    this    community in

 3   that he      --       other       than the property that he has,                               we haven’t

 4   heard about            any    family or             close       contacts                there’s been no

 5   third-party custodian that’s been offered                                                to    the Hiddle

 6   District         of    Florida or             to    the United States                   in general,             for

 7   that matter.

 8                    For    all       of    these       reasons,          Your Honor,             the

 9   government            asks    that Hr.             Cilins be          detained pending trial.

10                    THE    COURT:          All        right.        Thank you.

11                    Ms.    Smith?


12                    MS.    SMITH:          Yes,        Your Honor.

13                    THE    COURT:          Hs.        Smith,       when you          said that          the

14   guidelines            are    capped --             I’ll be       interested to                look at       the

15   case    --   does       that mean the base                      offense          level    or       just    after

16   all    enhancements               or how does            that work?

17                    HS.    SMITH:           If    I may just             get    to    the podium,             Your

18   Honor?


19                    THE    COURT:           Certainly.              And    I’m sorry             to    start       like


20   that.

21                    HS.    SMITH:          No,        no,   no.      That’s fine.

22                    Your Honor,             in response             to    the       question of          the

23   Court    and to Hs.               Karase with regard to                      the    guidelines,             when

24   she    and   I    were       at    the hearing on the                   18th,       I    asked her how

25   she    calculated.                She   showed me           a    set    of       calculations.              I
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 93
                                                               94 of
                                                                  of 127
                                                                     128
                                                                                                                      93




 1   looked at             the    guidelines          and said,          okay,       maybe    she’s right;

 2   maybe       she’s not,             because       it wasn’t how             I    had previously read

 3   the    guidelines.

 4                     I    did research.              I    called the          Sentencing Commission

 5   and    spoke with Keland Culbreath                            (phonetic)          at    the    Sentencing

 6   Commission.                 The maximum under                United States             versus

 7   Giovanelli,             G-i-o-v-a-n-e-l-l-i,                   which       is    a Second Circuit

 8   case,       464       F.3d 346,         decided September                 27th of       2006          in that

 9   case    the       defendant was             accused and convicted of obstruction

10   with regards                to    an underlying murder                   case,    and    I’ve got

11   copies       for       the       Court.

12                     The       Court      explained that              you    start with 2J1.2,

13   because       that’s where                obstruction goes                is    2J1.2.        If    there       is

14   a    cross-reference,                  you go     to   2X3.1        for    the    accessory after

15   the    fact.          Hy original           reading under                the background,             which       is

16   binding,          the background says                  an underlying --                 an underlying

17   offense       is       the       offense    of    conviction.              In other words,             in

18   this    case          it would have            to be     the       FCPA violation,             is    how    I

19   read it based upon the                      term of          art.

20                     However,             I must be       the    only person          in the          country

21   reading       it       that way,          even though          it    says       that    in    the

22   commentary.                 The    courts who have             looked at          it have          said no,

23   this    is    just          a pointer back to                the    FCPA.        The base          offense

24   level       gives what             the bases would be,                but       in no    circumstances

25   is    the    cap       over       30   under     the   Giovanelli              case.
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 94
                                                               95 of
                                                                  of 127
                                                                     128
                                                                                                                           94




 1                     And if       you read the                      actual       guideline       itself,

 2   Giovanelli             scored out                at    -- base          offense       level       for homicide

 3   is    43.        The    Court       scored him with --                         and went       through       this

 4   long analysis,                and       I’ll read to                   the    Court:        "His    base    offense

 5   level       as    an accessory,                   pursuant             to    2X3.1(a),       was    six    levels

 6   lower       than       the    offense             level          for    the    underlying offense,

 7   homicide,          with a          cap       at       level       30.        Since    the base          level   for

 8   homicide          is    level       43       (see          the    guidelines          at    2Al.1)

 9   Giovanelli’s base                   offense                level was          capped at       30."

10                     Then they combined it with his                                     criminal history,

11   which       is    Category          III,          and they come                up with       121    to    152

12   months,          and that          is    at pages                340    --    excuse me,          352    and 353      of

13   the    guidelines.

14                     Obstruction                is       --    if he’s convicted is                   obviously

15   punished severely,                      but       not near             as    severely as          the underlying

16   offense.           So       this    is                I’ll tender             the    case    to    the    Court.       I

17   also    tender          a    copy to Hs.                   Karase.

18                     And,       again,          I    spoke with Keland Culbreath at                            the

19   Sentencing Commission after                                  I    read everything,                and he

20   explained that,                again,             I   was        the    only one       reading it,          that

21   you didn’t apply the                         accessory at                   all because       of    the

22   underlying offense                      of       conviction,                that    everyone has

23   interpreted it                to mean that                   it’s just             a pointer back to            the

24   other       offense,          not       an actual                requirement          of    the    conviction.

25                     So    the maximum sentence he                               could serve          if    convicted
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 95
                                                               96 of
                                                                  of 127
                                                                     128
                                                                                                                        95




 1   on this,          barring any managerial                      enhancements,           which        I

 2   don’t             there’s nothing              in the         complaint        to     suggest          that

 3   there would be               some,      would be         97    to    121 months.

 4                     HS.   KARASE:             Your Honor,         I’d just         object       to       the

 5   maximum sentence                  that he      could serve.               Of   course,       the

 6   guidelines            are not binding.

 7                     HS.   SMITH:          I    understand that.                  The maximum under

 8   the    guidelines,            Your Honor.               I’ll stand corrected.

 9                     I   did speak with both attorneys                            in the    Southern

10   District          of New York as well                   as probation,            and they’ve

11   indicated that               typically in cases                 such as        this,     there          is    no

12   upward departure,                 barring a managerial                    upward departure,

13   so

14                     Did Your Honor have                   any other         questions          about          that

15   before       I    get   to my argument?                  And,       Your Honor,         there          is

16   another          --   there       are   other      cases.           Gilmore      is    the   most


17   close             it’s just         straight        on    it.        It   basically          explains          how


18   to    calculate         the       guidelines.

19                     And if      I    could have           just    a moment         and --       I    sort       of

20   got    out       of place with where                I    wanted to         go.

21                     THE   COURT:          That’s fine.

22                     MS.   SMITH:          Thank you.

23                     Your Honor,           it    is   the    government’s burden                     --    it’s

24   the    government’s burden here,                         and they have              two burdens.               The

25   first burden            is    they must prove by a preponderance                                  of    the
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 96
                                                               97 of
                                                                  of 127
                                                                     128
                                                                                                                                     96




 1   evidence          that       Hr.       Cilins       is    an    actual             or       serious       risk       of


 2   flight;       not       just       that       he    may       flee,          but       that    he    is    an       actual


 3   or    serious          risk       of    flight.           If    they          don’t get             past       that       first


 4   hurdle,       18       U.S.C.          3142    says       you       have          to    fashion       conditions


 5   and    release          him.


 6                     If    they       do    get       over       that          first       burden       and       that


 7   first    hurdle,             they must             prove       by       a    preponderance                of    the


 8   evidence          that       there       are       absolutely                no    conditions             or    no


 9   combination             of    conditions                that    will          reasonably                   not


10   guarantee          --    but       reasonably             assure             his       appearance          in       the


11   court    in       New    York.           That’s the             beginning                   framework.


12                     Hs.    Karase          pointed          out       what          Your       Honor    has       to


13   consider,          and       I’m not          going       to    bore          the       Court       with       laying          --


14   outlining          that       law,       but       with       regard          to       the    nature       and


15   circumstances                of    the       offense,          it       is    my position             that          were       we


16   to    have    a    full-blown                preliminary                examination             where          we    could


17   actually          take       real       evidence          instead             of       hearsay       from both             I


18   and Hs.       Karase,             there       would       --    the          government             would       not       be


19   able    to    prove          some       if    not       all    of       these          under    any       element,


20   under    any       theory          of    the       law    for       a       violation          of    18    U.S.C.


21   1510,    1512(c),             or       1519.


22                     But    that          notwithstanding,                      and       obviously          that’s not


23   in    front       of    the       Court       this       morning             --


24                     THE    COURT:              But    just       without,                you    know,       taking          too


25   much    time,          can    you       just       --    can    you make                a    brief    argument             as
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 97
                                                               98 of
                                                                  of 127
                                                                     128
                                                                                                                                   97




 1   to those?
 2                  MS. SMITH:                    I    would rather not,                    Your Honor,             because

 3   at    this    point          in       time,       if    I    can’t present              the       evidence,          I




 4   if    you’ve not             learned             enough          about      me    in   the    last    week,          if       I

 5   can’t prove             to    you and show you with                              the   evidence,          I   don’t

 6   want    to    over-          --       I    don’t want             a write         a check that my body

 7   can’t cash,             for       lack of          a    colloquial               way of      saying       it.

 8   That’s not what                   I       would like             to    do    this morning.

 9                  THE       COURT:              All       right.

10                  MS.       SMITH:              So with             all    due      respect,         Your Honor,             I

11   would prefer             to wait until Honday since we’ve decided that

12   Honday is          going to be                   the    PE.

13                  Your Honor,                   I    guess          the    first place           I    want       to    start

14   this morning             is Hr.             Cilins was                not    dishonest.            He was          not

15   willfully dishonest with pretrial                                           in   any   fashion,       shape,             or

16   form.        Hs.    Watson                indicated that                she      could not         determine

17   exactly what             he understood or                         didn’t understand                 from her

18   questions.

19                  She never                   asked him if he had two                          French passports.

20   There    is    always             an element                --    and she         indicated that              they do

21   not    always                they’re frequently confused.                                    They don’t always

22   get    the    answers             right.           There          are       issues     that       sometimes          and

23   in case       in             in this             case       in point he            could not         give          her his

24   addresses          of    the properties.                          He    did not        or    could not             give

25   her    the names             of       the pills             that he was            taking.          This       is    not
     Case 1:20-mc-00212-AJN
     Case 113-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 98
                                                               99 of
                                                                  of 127
                                                                     128
                                                                                                                          98




 1   unusual.           Your Honor has                seen     this before.              To    none       of us       in

 2   this    room is          this       unusual.

 3                     He    outlined the properties.                           The property at                the    --

 4   at    the    location             in question that Hs.                   Karase has much ado

 5   about,       the       $1.3 million property,                    is      actually owned with two

 6   or    three       other persons.                 It’s part          of     a group       that    owns part

 7   of    that    group          --    it’s a      group      of   a group of           a    group.           He

 8   disclosed everything,                      I   believe,        he     thought he had to

 9   disclose          and he understood he                    had to         disclose.

10                     Nevertheless,                once he had counsel,                 counsel who

11   speaks       French,          although         sometimes         not       so    good,    we    talked

12   about       it,    and we went             through        and began             locating       the

13   properties             and    found the properties                    and have          come    forward and

14   disclosed them to                   the    Court.         At   the       very     first    time       I    came

15   forward,          we    disclosed those.

16                     We    do    not believe            --   and we believe                that    the

17   evidence basically shows                        that      he   didn’t make              any willful

18   omission,          and       furthermore,            Your Honor,            we    see    defendants

19   frequently overstate                      their      assets.          He    didn’t overstate                   them

20   to    the    Court.           He understated his                 assets.

21                     The    things       that       I proffered to                 you and gave          to       you

22   in the mortgage                   documents were           the      actual        values       listed by

23   the    Property Appraiser’s Office.                              He      listed much           less       values,

24   so he was          very conservative                  in what he            gave    you.

25                     Your Honor,             we    do   not believe            the    government has
      Case1:20-mc-00212-AJN
     Case  113-cr-00315-KMW Document
                             Document42-16
                                      15-3 Filed
                                           Filed 06/29/20
                                                 06/11/13 Page
                                                          Page 100
                                                               99 of
                                                                   of127
                                                                      128
                                                                                                                          99




 1   met     the    first burden,                  much    less       the    second burden.                I   want       to

 2   go     through          the    factors,         how they’ve not                  even    shown that he’s

 3   a     risk of       flight.             Certainly,          although a            ten-year       sentence,

 4   where     these          charges         are    serious,          they’re not            serious          enough

 5   to     flee    to       jeopardize            losing the          amounts         of money that he has

 6   here,     the       amounts         of property he’s willing to put                              forth.

 7                   He       is    a   respected,          legitimate businessman.                            His

 8    frequent       travels            --    he    travels       all       over Africa            and Europe         to

 9   conduct business.                       He    frequently travels                  to    the United States

10   to     conduct business.                      That was       disclosed in the pretrial

11    services       report,            in the properties                   that he         owns    through the

12   LLCs     that       I    disclosed the               first       day    I   was    here.

13                   The nature               and circumstances                  of    the          well,       he’s

14    58    [sic]    years          old.          He has    four       children.             He has    a wife.

15   He was born              in Antibes,            and he has             lived in Antibes,                  France,

16   his     entire          life.

17                   He       has proffered that he would wear                                an    electronic

18   monitor,        that he would submit                        to    electronic            --    or home

19   confinement.                  He would live            in the vacation home                     in Hiami,            in

20   Aventura        that we            gave       the    address       for      this morning,             that was

21    listed on the pretrial                        services          report      as Aventura.

22                   And if necessary,                     his    family,         his wife,          his       family

23    in    France,          his    friends         in    France,       and his         friends       in Hiami

24   will     get    together            the money to             ensure         that he has          24-hour

25    surveillance             on that house               and on him to               ensure he       comes         to
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 100
                                                               101 of
                                                                   of 127
                                                                      128
                                                                                                                                     100




 1   court.


 2                      He    welcomes             his       day    in    court,          Your       Honor.              This       is


 3   not     a    man    who       is    going          to    run       and    run       off    to       France          or    to


 4   anywhere           else,       certainly                not    to    Israel.              Neither             of    the


 5   passports           you       have       --    I    don’t believe                   there       was          even    an


 6    Israeli       stamp          for       an    entry       in       either       of    those          passports.


 7                      Your       Honor,          he    has       no    criminal          history,                and    I


 8   understand              that       Hs.       Karase       makes          much       ado    that          he’s facing                a


 9    lot    of    time       and       so    that       gives          him more          incentive                to    run.


10   Your        Honor,       not       if    you’re innocent,                      not    if       you       welcome          the


11   day     to    show       up    in       court       and       explain          that       Hamadie             Toure       and


12   all     of    this       is    a    fraud          and    a    sham       and more             of    the       blackmail


13   and more           of    the       same       that       has       been       going       on    for          years.


14                      He    has       significant                ties,       business             ties,          to    South


15    Florida.           Again,          he       has    returned             to    the    United             States          three


16   times        this       year       alone,          twice       during          the    pendency                --    or    three


17   times        during       the       pendency             of    this       investigation,                      at    least


18   twice        after       he    allegedly                knew       that       there       was       an


19    investigation.                    Why would             he    return          if    he    were          a    risk       of


20    flight?


21                      Your Honor,                the nature             and circumstances                         of    the

22   offense,           we have put                forth a          theory and put                   forth a proffer.

23   We believe              that       this       case             the       government has been duped,

24   as     have many other people been duped,                                           by Hamadie                Toure       and

25   other people.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 101
                                                               102 of
                                                                   of 127
                                                                      128
                                                                            101




 1              The press releases that Ms. Karase has relied upon,
 2   there are numerous articles that have been written.            There
 3   are numerous press releases, and there are two theories of
 4   thought and two main streams of thought with those, and
 5   you’ve heard us touch on those in the last two days.
 6              No. 1
 7              THE INTERPRETER:       The interpreter needs it a little
 8   bit slower.
 9              MS. SMITH:    Do I need to repeat anything?
10              THE INTERPRETER:       Yes, please.
11              MS. SMITH:    What (unintelligible)?
12              THE INTERPRETER:       (Unintelligible.)
13              MS. SMITH:    Ready?
14              THE INTERPRETER:       Yes.
15              MS. SMITH:    Your Honor, this is a -- at the request
16   of the interpreter, I’m going to repeat, a sham and a
17   continuation of the blackmail that has been going on and has
18   gone on in the past by Mamadie Toure.
19              Do I need to -- (unintelligible)?
20              THE COURT:    No.   No.       Go ahead.
21              MS. SMITH:     I’ll try to watch both.
22              Your Honor, as I stated before, the press has got
23   two lines of thought and two trains of stories, and not that
24   we want to rely upon the press and rely upon what news media
25    says, but both of us have proffered using press media, press
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 102
                                                               103 of
                                                                   of 127
                                                                      128
                                                                            102




 1   releases, news media, news outlets.
 2               And there’s two lines of thought as to what is
 3   occurring:     (a), what the government’s theory is, BSGR
 4   obtained its mining concessions in Guinea through bribery.
 5   Mr. Cilins, as an agent of BSGR, attempted to get the
 6   evidence of those bribes back from Mamadie Toure, and Mamadie
 7   Toure was the recipient of those bribes.          I think that’s
 8   probably the government sort of in a nutshell.
 9               That is also George Soros’s theory, who owns Global
10   Witness --
11               THE COURT:   What did you just say?       I missed that
12    last part.
13               MS. SMITH:   That is George Soros’ theory.        George
14   Soros owns or is behind the NGO Global Witness.           Mr. Soros is
15   contributing lots of money in Guinea to the president, to
16   Alpha Conde, and through NGOs.
17               Mr. Soros and Mr. Steinmetz, who is the owner              or
18   not the owner, but the private majority stakeholder in BSGR,
19   have a longstanding feud, for lack of a better way of putting
20    it.   Mr. Soros, the theory goes, would like to have
21   Mr. Steinmetz and his diamond and his ore mining and his
22   bauxite mining company out of Guinea and out of the rest of
23   Africa because Mr. Soros has interests and contacts and
24    financial ties to Rio Tinto, who now has a partnership with
25   Chinalco.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 103
                                                               104 of
                                                                   of 127
                                                                      128
                                                                                                                                    103




 1                     Those          are       really       the       two    competing             theories,             with


 2   the    basis       of       where          this    is    being          driven.           And       in    that       regard,


 3    if   you    believe             that       theory,          when       you    understand                that       theory,


 4   Hamadie       Toure             is    a    pawn    and       is    being       used       in       that       theory       to


 5   discredit,          as          is    Hr.    Cilins,          BSGR.


 6                     False          documents          have          been    created.                 Blackmail          has


 7   been    done.           As       I    proffered previously,                      Hamadie             Toure          and


 8   others       on    her          behalf       have       actually          submitted                fraudulent


 9   documents          and          attempted          to    receive          money          from both             BSGR       in


10   the    past,       from Hr.                Cilins       in    the       past,       and       it’s my


11   understanding                   there’s also             issues          with    Rio          Tinto       where


12   there’s fraudulent                         documents          attempting             to       be    blackmailed


13   against       them          and       at    least       one       other       mining          company          in    Guinea.


14   This    is    sort          of       the    course       of       business,          of       doing       business,             in


15   Sub-Saharan Africa.


16                     Am    I       going       slow    enough?


17                     THE       INTERPRETER:                 Yes.


18                     MS.       SMITH:           Okay.


19                     One       of       these       contact                one    of    these          shakedowns


20   occurred,          as       I    proffered          the       other       day,       I    think,          a    week       ago,


21    in   2010.        In       that          case    Hamadie          Toure’s attorney,                      after


22    investigating                  it,       contacted          BSGR       and    withdrew             all       claims       and


23   didn’t represent                      her    any    further.              Then       --


24                     HS.       KARASE:              Your    Honor,          I’m going             to    object          to    the


25   additional             facts          that       were    not       submitted             as    part       of    the
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 104
                                                               105 of
                                                                   of 127
                                                                      128
                                                                                                                                     104




 1   proffer           that    are       now       coming          forth       in    argument             at       this       point.


 2                      THE    COURT:              You       know,       I    can’t really                remember             with


 3   great        specificity                exactly what                was       proffered.                 I    know       there


 4   were     some          things       proffered                about       2010,       so    the       record will


 5    speak       for       itself       on    that.              I’ll overrule                the       objection             at


 6   this     point.


 7                      HS.    SMITH:              And,       Your       Honor,       with          regard             to    2000


 8   and     --    I    think       there          was       another          attempt.              It    was          last    year,


 9    I    believe.           As    I    proffered                the    other       day,       there             was       another


10   attempt           at   blackmail,              again          by Hamadie             Toure,          and          she    signed


11   an     attestation             which          is    virtually             identical             to       the


12   attestation              signed          or    presented by Hr.                      Cilins          this          year,


13   during Harch              or       April       of       2013.


14                      This       is    a    woman                if    you       believe          the       government             --


15    if    you    believe          the       government’s theory,                         who       has          --    who


16   continues              and who       had       lots          of    power       over       Lansana             Conte,          the


17    former       president             who’s deceased,                      the    following military


18   junta,        presumably                the    interim             government             in    between,                and    then


19   Alpha        Conde,       the       new president.


20                      However,             this       is    a    woman       who    was       ran       out          of    the


21   country by              the    military             junta          within       weeks          of    Lansana             Conte


22   being              within          weeks       of       him       dying.        That       was       in       January


23   2009.         She       had    absolutely                no       ability       to    influence                   anyone


24   after        that      point        in    time.              She    is    a    fraud.           She          is


25   unreliable,              and       she    is       duping          everyone,          just          as       --    as    she’s
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 105
                                                               106 of
                                                                   of 127
                                                                      128
                                                                                                                105




 1   done before.               This       is    another      fraudulent         scheme       on her part.

 2                      We    talked this morning about                    the    concessions             and

 3   the     BSGR mining and Rio                      Tinto mining.         If    you          we    look at

 4   the     timeline          that    actually occurred,               she      could not have

 5    influenced anything.

 6                      Furthermore,             Your Honor,      the      tapes       that    the

 7   government              so wants       to    rely upon that we              do not have here

 8   with us,           that    the    government            sometimes      appears          to have

 9    listened to             and sometimes             doesn’t appear           to have       listened to,

10   one     of    those       tapes,      Hadame        Toure   is   on the       tape       discussing

11   how     she’s not          really the wife               of Lansana Conte.

12                      And,    again,          the    government places           it    and now wants

13   to     claim that          it’s irrelevant whether                    she    is    or    is    not.

14   Well,        every       fact    in cross-examining a                 confidential witness,                  a

15   cooperating witness,                       becomes      relevant.        Your Honor,            from your

16   years        of prosecution,                is   well    aware   that       every       fact    at    that

17   point becomes              very relevant.

18                      The    government would have                  you believe,            under       their

19   theory of           the    case,       that BSGR put         a very wealthy --                  owned by,

20   according to both                 I    and Hs.       Karase,     the wealthiest man                   in

21    Israel,       a    sophisticated businessman,                     a man who            owns    a

22   multinational              corporation and presumably can hire                                the

23   biggest,           best,    and brightest               and probably the most                  expensive

24    law    firms       in our       country and every country in the world would

25   be     so    stupid,       if    they paid a bribe,              to    reduce       to writing that
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 106
                                                               107 of
                                                                   of 127
                                                                      128
                                                                                                            106




 1   bribe.        Your Honor,          that’s illogical.              There       is    just

 2   absolutely nothing that                   rings    true.        That    rings       totally

 3   hollow.

 4                  An attorney would never let them do that, and no
 5   businessman who             owns    a private       company who’s not                subjected to

 6    shareholders,            who’s not       subjected to          SEC    scrutiny,          is    ever

 7   going       to put    such a       thing       in writing.        Yet    the       government

 8   would have       us believe          that       those   contracts        that Hamadie             Toure

 9    say just      such a thing,             that    she was    to be paid X             or Y or Q

10   millions       of dollars          for her       role   in a bribery scam to                    obtain

11   mining rights             in Guinea.

12                  Your Honor,          the    government makes much about

13   Hr.    Cilins    offering on these                tapes    to    spend thousands                if not

14   millions       of dollars          and pay Hamadie          Toure       for    these

15   documents.           The    government’s argument                is    they have          to be    real

16   or nobody would pay                for    them.     Your Honor,          I    submit       to    you

17   the best way to             finally get          rid of    the blackmail             is    to buy

18   the blackmail             documents,       get    rid of    them once          and for          all.

19    It   is   not unheard of,           unusual       to have       someone       get blackmailed

20   with       indiscreet photos,             indiscreet videos,             and they pay.

21                  Some people          go    to    law enforcement.              Some people          try

22   to    take matters          into    their own hands.              Your Honor,             Hr.    Cilins

23   was    attempting not          to    get       rid of   false     --    or    to    get    rid of

24   real,       legitimate       contractual          documents,          and in that          regard,

25   Your Honor,          we    don’t have          any originals.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 107
                                                               108 of
                                                                   of 127
                                                                      128
                                                                                                                          10"7




 1                     I       don’t think you’ve heard during a week and a half

 2   of    this    that          the    government has                any originals.             All       we have

 3   or    they have             are purported photocopies                        of    contracts.              There

 4    is   absolutely nothing,                      without         those    originals,          to    ever

 5   prove             and presumably those                        originals       will be with the

 6   Guinean government,                      with Hamadie             Toure,      and/or with BSGR,                      if

 7   those       are       the    entities          that were          all   involved in             this,          as    the

 8   government portrays                      in    its       complaint.

 9                     Hamadie          Toure has             not produced originals                  that we

10    know of.             I    asked the          other day if          anyone         had contacted the

11   Guinean government                   to       get    any original            contracts.           Hs.          Karase

12   didn’t know.                And as        far       as   we    know,    we    don’t know                   I    have

13   no    information whether BSGR has been                                 contacted to provide                         any

14   of    its    original             contracts.

15                     People who             do    corporate work provide                  a    set       of

16   originals             to both       sides,          usually,       or   if    it’s an original,                      an

17   original          goes with the                Court.          It makes       no    sense       that       all

18   anyone has                are photocopies.

19                     Your Honor,             we       don’t have       the      calls.        We    don’t have

20   the    recordings.                 Hs.    Karase          says    that basically            I’ve made,

21   again,       a big deal             that       --    I’ve only challenged the                     calls             only

22   on the English and --                         the    translation basis.                Well,          that’s

23   one basis             to    challenge          them on.

24                     We       don’t have          a    certified English translation.                                  We

25   don’t know                if our    --    if       the person who works               for       the    FBI          is
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 108
                                                               109 of
                                                                   of 127
                                                                      128
                                                                                                         108




 1   even certified.              We    don’t know if             they speak the             Guinea

 2   dialect    of       French,       which    is    like       a Guinea          Creole.     It’s a

 3    French Creole.

 4                  We    don’t have          the    calls.        Hore    importantly,          we

 5   don’t have          the    calls          and,       Judge,    there were          lots    of

 6   calls    prior       to Harch of          this       year.     We    don’t have          those.     I

 7   proffered that             the    other day.           We    don’t know what             occurred on

 8   those    calls previous,             past,       or now.

 9                  Your Honor,          I’m sure          you are well             familiar with the

10    fallibility of            FBI    interpreters          or    interpreters          in general

11   who    are not       certified and who                are not properly qualified.

12   We’ve heard nothing about                      the    qualifications             here.

13                  But Your Honor was                second-in-command,                I believe,       in

14   the    office       of    the U.S.       attorney when A1-Arian was prosecuted.

15   And    in that       case    the    FBI    confused,          on    such an       important       case,

16   the word       "bomb"       on a    translation with the word                      "pancakes."

17                  And ultimately the U.S.                      Attorney’s Office             and DOJ

18   used the       interpreters          from the          Federal       Public Defender’s

19   Office because             their    interpretations                were       accurate.     They

20   actually agreed to                their    interpretations                to be used in court

21   and did not use             the    FBI    interpreters             because       there were       such

22    inaccuracies            with the    translations.

23                  And that’s the problem we have here.                                We    don’t have

24   the    tapes    for       someone    to    listen to          them in          French.     We    don’t

25   have    an official          translation.              And while          I    don’t doubt       that
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 109
                                                               110 of
                                                                   of 127
                                                                      128
                                                                            109




 1   Ms. Karase has been told what she believes she’s been told,
 2   we don’t know that to be the case because we don’t have
 3   what’s here.
 4              Your Honor, the government -- and I understand
 5   Ms. Karase’s proffer and Ms. Karase’s apology to the Court,
 6   and I accept that about the passport, but they got a simple
 7    issue wrong, a very simple issue wrong.         They made no -- they
 8   come to court with the issue of he’s traveling on an
 9    invalid -- he has a nonregistered passport.
10              And even after I submitted to the Court, after
11    looking at the one passport, that he had entered and come out
12   of this country between six and ten times on that,
13   quote/unquote, fraudulent, invalid passport, Ms. Karase would
14   not withdraw the issue.       You asked her if she would withdraw
15   the issue.     She said she was unwilling to do so.
16              I had to jump through hoops to get documentation
17    from literally all over the world, from France and Atlanta,
18   that this was not accurate, that he indeed had two valid
19   passports, as I proffered to the Court.          I proffered that
20    last week, that that was going to be my belief as to what
21   would occur, and that indeed is what occurred.           He had them
22    for business purposes.      They got that wrong.
23              Your Honor, they have gotten the guidelines issue
24   wrong, things that are relatively simple in the grand scheme
25   of things when you’re looking at a case so complex as this.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 110
                                                               111 of
                                                                   of 127
                                                                      128
                                                                                                                      110




 1   This        is    not    your    average         run-of-the-mill               case.       This    is       not

 2   as     simple       as    let’s only look at what                       happened in Harch and                     in

 3   April        of    2013 between the               telephone            calls    and between            the

 4   meetings.

 5                      We    don’t know --            no   one    knows       what happened prior

 6   to what           the    discussions were.                 There was           no    code because,

 7   again,           Hamadie       Toure had repeatedly and in the past brought

 8    forth       claims,       blackmail            claims,      with       false       documents.             This

 9    is    at    least       the    third time         that      she herself has               done    so.           If

10   they’ve gotten the                    little      things wrong,               Your Honor,         how can

11   we     expect       at    this point            that   they’ve gotten the big things

12   right?

13                      So with regard to               the nature            and circumstances                  of

14   the     offense,          Your Honor,            the   least       important          factor,      the

15   courts           have    said,       is   the weight         of    the    evidence.          That’s the

16   thing        you    should give            the    least      amount       of weight         to.        I    have

17   citations           for    that       in just      a moment,            Your Honor,         but    that’s

18   the     thing that             you    should consider              the    least       amount      of       all.

19                      The most          is whether he’s going to be                       a   risk of

20    flight,          whether       you can ensure             conditions,              what his      nature

21   and circumstances                    --   his    history and characteristics                       are,          and

22   also        the nature          and circumstances                 of    the    offense.

23                      Your Honor,            some    of   the    cases       that       I’d like      to       cite

24    for    the       Court    include         --    and   I   don’t have           a citation         for

25   this -- but Dominique Strauss-Kahn.                                     He was a French citizen.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 111
                                                               112 of
                                                                   of 127
                                                                      128




 1   We       all    are    aware he was             a    former head of                   the    IHF.

 2                     Two       years       ago he was             facing at             least    20    years    to

 3    life      for    the       rape    of       a Guinean who was                      later    -- what       shall       we

 4    say --         discredited             for    rape.           They had no             extradition with

 5    France.          His       only ties          to    the United States were                         financial

 6   ties,          and he was          released on bail.                          He was       released on home

 7   confinement.                He was           released with the                      conditions       that he

 8    surrender            a passport.

 9                     You also have                the       case    in this             district       involving

10    Wesley Snipes,               albeit          a United States                   citizen.           He was    given

11   bond on a             tax    fraud case.                 It was,          I    think --       I    think    it was

12   a    1    or    2 million dollar                signature bond.                       He was       allowed to

13   actually travel                to Africa,                where he             could not have been

14   extradited             from,       to       complete       the       filming of             a movie while he

15   was       out    on bond.

16                     We    have       the       case    of idnan K~as~oggi,                      a    Saudi

17   national with no U.S.                         ties       except       finances.              He was    accused

18   of wire          and mall          fraud.           He was       looking at                each count       of    20

19   and       30    years,       and it was             10    or    12 million or more dollars’

20   worth of wire                and mail          fraud.

21                     He was       released with an extremely large bond,                                        and       I

22   have       the    case,       and       I    can give          the    case,          the    actual    facts.

23   But       it’s at       717    F.Supp.          1048       out       of       the    Southern District             of

24   New York,             1989.        He was       released with a                      large    signature bond.

25   He had to put up properties                               also       to       guarantee       that bond.           He
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 112
                                                               113 of
                                                                   of 127
                                                                      128
                                                                                                            112




 1   had     a         he    was    home   confined      for    24         24     hours    a    day,      and


 2   he    had     a   guard.        Saudi    Arabia     would       not   extradite           in   that


 3   circumstance had he left.                      He did not flee, and he was
 4   released.
 5                     We    have    Bernie      Hadoff,      again,       who    was    facing      and    in


 6    fact       was   convicted       and,      sir,   is    currently          serving a

 7    significant            sentence,       significantly more              than Hr.          Cilins,      if


 8   convicted,             will    ever serve.         Hr.    Hadoff      was        released,      again,


 9   with proper security,                   and that is in S.S.                 v.    Madoff,      568

10    F.Supp.2d         240 out       of   the    Southern      District          of    New York,         2009.


11                     We have U.S. versus Eric Hansen,                          108 F.App’x 331.

12   That is a Sixth Circuit case,                       and I’ve scribbled 2004, but I

13   may be -- it may have been 2009.                           He was a citizen of

14   Denmark.           Denmark had no provisions for extradition.                                  Again,

15    it’s the same situation we have here,                            same situation with

16   Mr. Strauss-Kahn, with Adnan Khashoggi.                                 They determined that

17   what he had fashioned for release was sufficient to ensure

18   his appearance.

19                     United States versus Garcia, it’s at 801 F.Supp.

20   288 out of the Southern District of Iowa,                                   1992:     "Just

21   because a defendant is an alien does not require detention.

22   The Court can consider that as a factor, but it alone,

23   without more, does not justify detention."

24                     We have the cite, Your Honor,                       I said a while ago

25   that you had to                   basically the two factors that you had to
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 113
                                                               114 of
                                                                   of 127
                                                                      128
                                                                             113




 1   consider is U.S. v. Sabhnani, S-a-b-h-n-a-n-i, 493 F.3d 63 at
 2   pinpoint 75, Second Circuit, 2007.         And that stands for the
 3   proposition that the government having the two burdens:                One,
 4    initially to prove an actual or significant -- a serious risk
 5   of flight, and No. 2, that they           after they prove that,
 6   that there was no condition or combination of conditions that
 7   would justify -- that would not reasonably ensure his
 8   appearance.
 9              In that case the Court actually found that the
10   release of Mr. Dreier, who was accused of $400 million worth
11   of fraud -- there was money missing.         There was talk of an
12   obstruction charge, that a $i0 million signature bond, home
13   confinement, round-the-clock monitoring by a guard,
14   electronic monitoring, surrender of the travel documents, and
15   pretrial services was sufficient to show            or to reasonably
16   assure his appearance in court.
17              Your Honor, with the least weight of the evidence
18   of all other factors, the statement I said that you
19   basically the weight of the evidence was to be considered the
20    least is U.S. v. Honeyman, 470 F.2d 473.         It’s a Ninth
21   Circuit case, 1972.
22              Your Honor, we believe the government has not shown
23   that Mr. Cilins is a serious risk of flight.           If you believe
24   and you find that he is a serious risk of flight, Your Honor,
25   they certainly have not shown that there is no             no
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 114
                                                               115 of
                                                                   of 127
                                                                      128




 1   conditions           or no       reasonable                combination of                      conditions             that

 2   could be put           in place             to       ensure          that       he would show up                      for

 3   court,    that he would reasonably appear.

 4                  Your Honor,              if       I       can just             address          two more

 5   things    --     I    think two more                      things          that       I       didn’t address.                 The

 6    issue between the                fact       that Hr.                Cilins          and Hr.          Steinmetz             are

 7   close personal              friends,             Your Honor,                   we    don’t have             any

 8   evidence       to     show that             other          than the             government’s proffer.

 9                  However,           the       financial                ties       alone          are not

10    sufficient.           And       furthermore,                   Your Honor,                   if BSGR is             under

11    investigation,             I    would posit                   that       I    would be very highly

12   doubtful       of     the       fact    that             any attorney hired by BSGR is                                  going

13   to    recommend that Hr.                    Steinmetz                try to          get Hr.          Cilins          out    of

14   the    country because                 it’s not                --    if       the    government             --       their

15   version     is       correct,          it’s not                going to             stop       anything.              It’s

16   certainly not           going to             stop          the       criminal ball                   from rolling.

17                  So,     Your Honor,                   I    don’t believe                      that    is    in any way

18   relevant       at     this point             in time                or    should be             considered,             but

19    if Your Honor          considers                it,       it’s --             it    is       still       not    a

20    factor   --     it    is       not    the       deciding                factor          in    light       of    all    the

21    sureties      that we’re going to put                                   forth.

22                  Your Honor,              I    did not                total       --       I    need to       total       the

23   amount    of properties.                     I       know they are                   over       3 million.              I

24   believe     they are             over       3.5 million                   in    total          that Hr.          Cilins       is

25   willing to put              forth.           We          got    the       signature             of    the managing
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 115
                                                               116 of
                                                                   of 127
                                                                      128
                                                                                                                         115




 1   director of one            of    the       --    of       the big property that                     the

 2   government          has made         a    --    the Hollywood Beach property that’s

 3   worth    the    $1.3 million.

 4                  If    there      are       additional               signatures,          because          I    know

 5   there    are    other persons                  that have parts                  in that,          we will

 6   obtain the          additional,            but       I    don’t believe               so because             of    the

 7   way that       the    title      is.

 8                  Your Honor,               the    one       other      issue       is    that he has

 9   enterprises          that he         did not             disclose.          Your Honor,             we       have

10   disclosed everything that                        I       know of       that he         is    involved in.

11   We    disclosed the business                              the business            entities,          the          LLCs,

12   that    own the       rental properties                       here     in Hiami.             We disclosed

13   CFW --    he    disclosed CFW.                   He       disclosed the               rental properties

14   themselves          during pretrial                  services.

15                  The    government               talked about               the    thousand dollars

16   being on --          on his person at                     the      time    of    arrest.           Your Honor,

17   the    government         is    going to be                   giving      that money back to me                      at

18   the    end of       the   --    at       the    close         of    the hearing,             I’m going to

19   be    signing       for   that with the                   government            agent.           She’s already

20   prepared the          documents,               and we’ve already went                        over    them with

21   Hr.    Cilins,       so   I’m going to be                      accepting that               as    proffered

22   today.

23                  Your Honor,               again,          we    don’t -- we believe                  that we

24   have put       forth      sufficient             evidence            to,    again,          not    show that

25   he’s a    risk of         flight.              Hore       importantly,            even       if Your Honor
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 116
                                                               117 of
                                                                   of 127
                                                                      128




 1   believes      he    is,       that we have put          forth    sufficient          security,

 2    sufficient        conditions          of bond that he          is willing       to    accept

 3   and willing to            submit himself          to    this    Court    to    reasonably

 4   assure his         appearance.              We therefore ask that you release
 5   him.

 6                 THE    COURT:           All    right.     Thank you.

 7                 Hs.    Karase,          did you have       anything else          you wanted

 8   to say?
 9                 MS. KARASE:              Yes, Your Honor, just briefly.
10                 Of course, it is the government’s burden, and I
11   have my -- my electronic device here because                              I    have    it by

12   e-mail      only a       list    of defendants who             have been       subject       to

13   electronic monitoring and have                        removed that       electronic

14   monitoring         and have       fled and remain             fugitives.

15                 I    would be happy to             read through this             list    of

16   probably      100    names       or    so    of defendants who were             subject       to

17   electronic monitoring and                     fled to    counter Hs.          Smith’s

18   argument      about       the    10,    15    different       cases   where     individuals

19   were   granted electronic monitoring or bond of                               some    sort    and

20   appeared.          But    I   won’t insult        Your Honor’s intelligence                   and

21   make   it    that much more             difficult       for    the    court    reporter       to    go

22   through all         of    the    instances       of    individuals who have been

23    subject     to    electronic monitoring but                   have    fled.

24                 THE    COURT:           Where    did you get       that    information?

25                 MS.    KARASE:           From the AUSA in New York.                    It’s a
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 117
                                                               118 of
                                                                   of 127
                                                                      128




 1    list   that’s been compiled.              There’s actually             one    from


 2    Jacksonville     --

 3               THE   COURT:      There’s an       objection           probably      similar


 4   to   yours before.

 5               HS.   SHITH:      Your    Honor,      No.   1,    I    would      object   that


 6   this has not previously been proffered to the Court and it’s

 7   new evidence.

 8               Second,    Your    Honor,       I’d   object as         I   have    no way   of


 9   gaining    access.     The    cases    I    cited   are      all   publicly       recorded


10   and are -- with the exception of -- Dominique Strauss-Kahn is

11   a publicly recorded case.

12               These cases I have no access to and can’t argue

13   against them at this point in time.

14               MS. KARASE:        Well, and, Your Honor, to respond,

15   these are actually all from cases, and I have case numbers.

16    I’d be happy to go through each of them if we think that is

17   a --
18               THE COURT:        Well, I think I get your point, so I’ll

19    sustain the objection.

20               MS. KARASE:        All right.           Ms. Smith talked about how

21   Mamadie Toure is a fraudster,                a blackmailer.              She’s been up

22   to no good since 2009.           She was exiled from Guinea, and she’s

23   not to be trusted.           Her client has her as a business partner

24   as recently as 2012?           That defies logic, Your Honor.

25               Ms. Smith also mentioned -- and I have to admit I
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 118
                                                               119 of
                                                                   of 127
                                                                      128
                                                                                                                              118




 1   was    very surprised to hear her                               say this.              She mentioned that

 2   her    client was meeting with the                                  confidential witness                      in order

 3   to    get       these       false       documents          out       of    circulation.                 I    take       that

 4   as    an    admission that he was                        willing to meet with                       the

 5   government’s confidential witness                                        in order       to    obtain the

 6   documents.

 7                        It’s up       to    a    federal          grand jury to             determine             the

 8   authenticity of                   those       documents             as    they were          the    subject             of    a

 9   grand jury                subpoena.           It’s not up                to Hr.       Cilins       to       try to pay

10   off    a witness             to    get       access       to    those       documents          for his             own

11   personal             destruction.

12                        When asked about                the       specifics          about       the       2013

13    interactions               that Hr.          Cilins       had with this woman he                           now

14   claims          is    a    fraudster,          a blackmailer,                   and    someone who’s not

15   to be       trusted,          the       only thing             that       the    defense points                to       is

16   this       reliance          on transcripts,                   on    summaries          of          summaries                of

17   translations,                rather.

18                        And she       cites       to    a    case       from the Hiddle                District

19   where       a    single word --                it    sounded like maybe                      there were             other

20    instances            of mistakes,            but        there were             some problems               with the

21   translation.                 In this          case we          have       several       recorded telephone

22   calls       and       four different                recorded meetings                   that were             at    great

23    length.             We’re not          talking about                a    single word that may have

24   been confused.

25                        The weight          of    the       evidence          against Hr.             Cilins          is
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 119
                                                               120 of
                                                                   of 127
                                                                      128




 1    strong,    as    evidenced by each of                the meetings          that he had with

 2   the    confidential witness           and his willingness                   to pay

 3    significant       amounts       of money,       which brings me                to    rebut    the

 4   argument     that Hs.       -- Hr.    Cilins would not                   flee    the United

 5   States     given    the    significant          assets       that he has             here.

 6                We’re talking about                approximately $2 million.                       In

 7   the    grand scheme        of    things,    he was bartering with                      $1 million

 8   to pay off        the    confidential       witness          for    the    destruction of

 9   documents.         And remember,          these mining concessions                      are valued

10   at    $2.5 billion.

11                The    government       contends          that       the    evidence       supports

12   that     these mining concessions                involved BSGR,             which       is    Beny

13   Steinmetz’s company,              and that Hr.          Cilins was          negotiating on

14   behalf of BSGR and on behalf of Hr.                          Steinmetz          in meeting with

15   the    confidential witness.

16                This       $2 million worth of             assets          that Hr.       Cilins       has

17    in the United States             that he’s disclosed is                   a drop       in    the

18   bucket when we’re talking about                       the    total       amount       of money at

19    stake   here.      This    doesn’t create             an    incentive          to    stay.

20                And,       Your Honor,       with that          I    rest    on the previous

21   argument     that       I’ve made    and submit             that    this    defendant must

22   be    detained prior        to    trial    as    he    is    a   risk of        flight.

23                THE    COURT:        Other    than electronic monitoring,                         did

24   you want     to    address       any of    the    other          specific       conditions          that

25   Hs.    Smith has        raised in    light       of her position that                   you have          a
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 120
                                                               121 of
                                                                   of 127
                                                                      128
                                                                                                                120




 1   double burden of proving                      flight     risk    as    well    as       there       are no

 2   condition or        combination of                conditions          that will          assure

 3   Hr.    Cilins’ appearance                as     required?

 4                MS.    KARASE:              Sure,    Your Honor.           Particularly she’s

 5   raised this        issue       of having a            24-hour     guard in place.

 6                If    anything,             that    just,    as    I mentioned during my

 7    initial    argument,          shows       the    resources       that    this          defendant has

 8   available     to    him.           And if he has          the    resources          available             to

 9   hire    someone     to       guard him 24          hours,       who    frankly that would be

10    kind of odd because                it would be          a hired hand that                is

11   responsible        for       supervising him,             which there          are       some

12    inherent problems             there       --

13                THE    COURT:              I’m not    sure    that’s how it works,                      but

14   we    can ask Hs.        Smith          for more      detail     on that.           I    don’t think

15   the    choice,     in the          cases      where    that happens,           is       the

16   defendant’s, but              --

17                MS.    KARASE:              In any event          though,    Your Honor,                he

18   would have        the    access         to pay someone           to help him get                out       of

19   that,    to help        --   have       someone       help him flee           the       country and

20   return to     France          or    return to         another     country where he                   could

21   not be     removed.           So    I   don’t believe           that    there       are       any

22   conditions        that would reasonably assure his                            appearance             that

23   could be     imposed.

24                I’ve mentioned the property.                             I’ve mentioned the

25   electronic monitoring.                     I’ve mentioned the             guard now.                 I    just
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 121
                                                               122 of
                                                                   of 127
                                                                      128
                                                                                                                     121




 1   think,       given       the    resources          available          to him,          that    that would

 2   not be       a viable          option.

 3                     Did    I miss       any of       the    other       conditions             that    she may

 4   have    addressed?              I   guess        she mentioned the possibility of                               the

 5    family coming here                 to perhaps           serve    as       third-party custodian?

 6   Was    that       the    intention?

 7                     HS.    SMITH:          That’s the           intention.           His       wife has

 8   asked me          (unintelligible).

 9                     His wife has             asked me       a dozen times                about    coming

10   over here.              I’ve said,          "Let’s get          through          this    hearing and

11    figure      out where we’re going,"                      but    she’s             she       is willing             to

12   come.        She’ll have            to     travel back and             forth,          but    she    is

13   willing to            come.

14                     I   believe              and just       so    the    record the             clear,          Your

15   Honor,       I    totaled up          the value          of    the properties,                and    I       know

16   this    is       off of what Hs.               Karase     asked,       but       it’s $3,654,210,

17   rough numbers,             because          I’m not       going       to    swear       to my math.

18    I’m not         a math major,             but    it’s about          3.5    in round numbers.

19                     THE    COURT:          All     right.        Thank you.

20                     MS.    SMITH:          And,     Your Honor,          just       to    clarify,             Your

21   Honor     is      correct.          A 24/7        guard does          not work                it has          to be

22    somebody         acceptable          to    the    government.              It usually is                a

23    security         firm    that      they would           vet.


24                     We would usually propose                      two    or    three       or    four

25   names.           They vet       the      company.         They get          to    choose       one       or    two
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 122
                                                               123 of
                                                                   of 127
                                                                      128
                                                                                                                                             122




 1   or    say,    "They’re all                         acceptable."                    And       it’s a             private       firm


 2   who    has    usually             a       G    license          or    a       --    which          is       a       license       to


 3   carry    and       a    license                to       arrest       and       effectuate                   an       arrest       if


 4   there’s a          problem,                   so       --    just    so       that       that’s clear.


 5                  THE       COURT:                    Yes.        Thank you.

 6                  HS.       KARASE:                       And,    Your Honor,                   then       I       guess       just       to

 7   address       the       third-party                         custodian,             it’s difficult                      to    say


 8   without       having          heard                from       anyone,          but       I    don’t think                   that


 9   certainly          if    I    don’t think                      that       a    24-hour             guard             could    ensure


10   his    appearance,                I       don’t think                that          his       wife,          a       close    family


11   member       that       would             also          have    a    motive             for       him       to       avoid    penalty


12    in   this    case       and          to       face          judgment          in       this       case,             could    do       an


13   adequate       job       of       supervising                   him.


14                  THE       COURT:                    All       right.           Thank you.

15                  All       right.                    Anything else                   at    all       from anyone?

16                  MS.       SMITH:                    I    had case          law,          Your Honor,                   to    the    four

17    salient      cases          --       I       had       case    law,          Your Honor.                       Two    of    them


18   were important cases that I’d ask you to look at,                                                                      the

19   Khashoggi case and the Dreier.                                            I’ll tender                   a       copy both to

20   the Court and to Ms. Karase.

21                  THE       COURT:                    All       right.           Thank you.

22                  MS.       SMITH:                    Your Honor,                without             just belaboring the

23   point,       the       purchase                of       false       documents                is    not          a    crime.        The


24   purchase       of       fraudulent                      documents             is    not       a    crime.              It’s not


25   obstruction,             so       I’ll close                   on    that,          only with                   the    exception
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 123
                                                               124 of
                                                                   of 127
                                                                      128
                                                                                                                                           123




 1   that           the       il-irian          case          involved          years       of       investigation                and,


 2   as     I       recall,          20,000          hours          of    tapes,       or       some       ungodly       amount            --


 3   or     2,000             hours       of    tapes          in Arabic,             as    I    recall.


 4                            We    had    three             and    four,       in    the       --    in    the    Federal


 5   Public              Defender’s Office,                         and    I    know       the       FBI    did    too,


 6   working              full       --    three             full-time          translators                working       full-time


 7    for       I       think       about       15       months.           So    it    wasn’t just                one    word.


 8                            THE    COURT:              All       right.        Thank you.

 9                            All    right.              Well,       I    appreciate             the presentations

10   and the              arguments             that          you all          have made.              I’m going to                   look

11   at     all          of    the    cases          that have been cited,                            and    I’m going to

12   take           a    look at          all    the         documents.

13                            And you’ll provide                         those property documents,

14   Defendant’s Exhibit                             1       for    identification,                  Hs.     Smith.              And

15   then           I’m hoping to have                         reached a decision by Honday

16   afternoon.

17                            HS.    SMITH:              Your Honor,             would you             like me          to       go

18   ahead and prepare                          these          orders          for    the       other properties                      so

19   that           you can          e-mail          them to             everybody?

20                            THE    COURT:              Yeah.           Why don’t you go                   ahead and do

21   that,              and then          I’ll have                everything to                consider,          if    you

22   would,              please.

23                            HS.    SMITH:              I’ll go          ahead and make                   the    corrections,

24   and the              ones       that       --       I    can    substitute             the pages,             but       I    don’t

25   want           to    do       that    now.              I’ll just make                the       corrections             so       that
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 124
                                                               125 of
                                                                   of 127
                                                                      128
                                                                                                                           124




 1   we have          a       clean   set    (unintelligible).

 2                        THE COURT:          All    right.              Thank you.

 3                        MS. KARASE:          And,       Your Honor,                one    other

 4   housekeeping matter.                      I’ve told Hs.                   Smith       this       already,        but

 5    I’ve received word                    from New York that                      they have          scheduled a

 6   hearing date                up   there    for Hay 2nd                for       an   initial           appearance,

 7   and    I    don’t have            the    time.           I   could probably                 find it         if    you

 8   want       to    give me         a minute,          but       I   certainly could report                         that

 9   on Honday as                well.

10                        THE    COURT:       Yeah.           That       --    we    can just          take      that      up

11   Honday          and       look   at    that   Honday.


12                        All    right.       Anything             else,       Hs.       Karase?


13                        MS.    KARASE:       No,       Your          Honor.


14                        MS.    SMITH:       Hay    I    have          just    --


15                        THE    COURT:       Yes.


16                        MS.    SMITH:       Thank       you,          Your    Honor.           I    have nothing

17    further.

18                        THE    COURT:       What       --       we need to             talk about          a   time

19   Honday.              I    thought we had already set                           a time,          but    there      I   go

20   again.


21                        Let    me   ask    the    interpreter,                sir,       are       you    available


22   Monday?

23                        THE    INTERPRETER:             Yes,          sir,    what       time?

24                        THE    COURT:       Well,       that’s what we’re trying to

25   decide.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 125
                                                               126 of
                                                                   of 127
                                                                      128
                                                                                                                 125




 1                  What    time’s good                for      you?

 2                  THE    INTERPRETER:                 (Unintelligible.)

 3                  THE    COURT:        Let me            just       --    I’ve got       one    thing at

 4    9:00    or maybe      it’s 10:15.                Let me          just    look.        Is    it    10:15?

 5                  Yeah,    the money                     the money?              The morning becomes

 6    somewhat      difficult       because            I       have    another       matter       scheduled.


 7   Yes.      I   have    something          from         10:00       to    noon.


 8                  How    does    the       early         afternoon          look,       Hs.    Karase?


 9                  MS.    KARASE:           That’s fine               for    me,    Your       Honor.


10                  THE    COURT:        Is       --


11                  MS.    SMITH:        That’s fine                  for    me,    Your    Honor.        You’re

12   not     going to      get me       out       of   a Honday morning                   state       court

13   appearance,          sounds    like,          though.

14                  THE    COURT:        Well,          I’m having a               trial    about who

15    stole    a peanut butter               sandwich on Honday,                     so    if    you would

16   want     to participate            in that,               you could.           It’s an Open Doors

17   program that we have.                    I    don’t know what                  grade       the    class   is.

18                  Do    you,    Hs.    Chaddock?

19                  Upper    elementary?

20                  So    you could always                     say you have          a    court

21   appearance.


22                  HS.    SMITH:        I    don’t think                  I’ll do       that,    Judge.

23                  THE    COURT:        All       right.

24                  HS.    SMITH:        Yeah.             I    like my credibility the way                      it

25    is.
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 126
                                                               127 of
                                                                   of 127
                                                                      128
                                                                                                            126




 1                  THE    COURT:          Well,    it    would     be    true.     You    just       would


 2   have     to   reveal      the    nature       of    the   case.


 3                  All    right.          Let’s --       if   we    can,   let’s set       this       at


 4    1:30   because       I   have    a    1   o’clock that          shouldn’t take            too   long,


 5   all     right?


 6                  All    right.          Well,    thanks,         everyone,      for    their


 7   participation.


 8                  Sir,       you   have       served well,         very   well,    and    I    really


 9   appreciate       it.       Thank       you.


10                  All    right.          We’ll be       in   recess.


11                  COURT       SECURITY        OFFICER:        All      rise.


12                  (The       proceedings         were    concluded        at    1:20    p.m.)


13


14


15


16


17


18


19


20


21


22


23


24


25
     Case 1:20-mc-00212-AJN
     Case 1:13-cr-00315-KMW Document
                            Document 42-16
                                     15-3 Filed
                                           Filed 06/11/13
                                                 06/29/20 Page
                                                          Page 127
                                                               128 of
                                                                   of 127
                                                                      128
                                                                                        12"7




 1                                        CERTIFICATE


 2


 3   UNITED    STATES    DISTRICT       COURT   )


 4   HIDDLE    DISTRICT    OF    FLORIDA        )


 5


 6


 7               I   hereby certify that             the    foregoing transcript   is    a

 8   true    and correct    computer-aided transcription of my stenotype

 9   notes    taken at    the    time    and place         indicated therein.

10


11               DATED    this    30th    day   of   April,     2013.


12


13


14                                         s/Shelli Kozachenko
                                           Shelli Kozachenko, RPR,          CRR
15


16


17


18


19


20


21


22


23


24


25
